 



EXHIBIT 10.26
 
CREDIT AGREEMENT
BETWEEN
PRIME OFFSHORE L.L.C.

AND
GUARANTY BANK, FSB, AS AGENT
AND A LENDER
JUNE 29, 2006
 
REVOLVING LINE OF CREDIT OF UP TO $200,000,000
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS AND INTERPRETATION  
  1  
 
  1.1   Terms Defined Above     1  
 
  1.2   Additional Defined Terms     1  
 
  1.3   Undefined Financial Accounting Terms     15  
 
  1.4   References     15  
 
  1.5   Articles and Sections     15  
 
  1.6   Number and Gender     15  
 
  1.7   Incorporation of Exhibits     15  
 
                ARTICLE II TERMS OF FACILITY     15  
 
  2.1   Revolving Line of Credit     15  
 
  2.1A.   Facility A and B Revolving Line of Credit     15  
 
  2.1B.   Facility C Revolving Line of Credit     16  
 
  2.2   Letter of Credit Facility     16  
 
  2.3   Use of Loan Proceeds and Letters of Credit     18  
 
  2.4   Interest     18  
 
  2.5   Repayment of Loans and Interest     19  
 
  2.6   Outstanding Amounts     19  
 
  2.7   Time, Place, and Method of Payments     19  
 
  2.8   Pro Rata Treatment; Adjustments     19  
 
  2.9   Borrowing Base Determinations     20  
 
  2.10   Mandatory Prepayments     21  
 
  2.11   Voluntary Prepayments and Conversions of Loans     22  
 
  2.12   Commitment Fee     22  
 
  2.13   Facility Fee     22  
 
  2.14   Letter of Credit Fee     22  
 
  2.15   Loans to Satisfy Obligations of Borrower     22  
 
  2.16   Security Interest in Accounts; Right of Offset     23  
 
  2.17   General Provisions Relating to Interest     23  
 
  2.18   Yield Protection     24  
 
  2.19   Limitation on Types of Loans     26  
 
  2.20   Illegality     26  
 
  2.21   Regulatory Change     27  
 
  2.22   Limitations on Interest Periods     27  
 
  2.23   Letters in Lieu of Transfer Orders     27  
 
  2.24   Power of Attorney     27  
 
                ARTICLE III CONDITIONS     28  
 
  3.1   Receipt of Loan Documents and Other Items     28  
 
  3.2   Each Loan and Letter of Credit     30  
 
                ARTICLE IV REPRESENTATIONS AND WARRANTIES     32  
 
  4.1   Due Authorization     32  

- i -



--------------------------------------------------------------------------------



 



                              Page  
 
  4.2   Limited Liability Company Existence     32  
 
  4.3   Valid and Binding Obligations     32  
 
  4.4   Security Instruments     33  
 
  4.5   Title to Assets     33  
 
  4.6   No Material Misstatements     33  
 
  4.7   Liabilities, Litigation, and Restrictions     33  
 
  4.8   Authorizations; Consents     33  
 
  4.9   Compliance with Laws     33  
 
  4.10   ERISA     34  
 
  4.11   Environmental Laws     34  
 
  4.12   Compliance with Federal Reserve Regulations     35  
 
  4.13   Investment Company Act Compliance     35  
 
  4.14   Public Utility Holding Company Act Compliance     35  
 
  4.15   Proper Filing of Tax Returns; Payment of Taxes Due     35  
 
  4.16   Refunds     35  
 
  4.17   Gas Contracts     35  
 
  4.18   Intellectual Property     35  
 
  4.19   Casualties or Taking of Property     36  
 
  4.20   Locations of Borrower     36  
 
  4.21   Subsidiaries     36  
 
                ARTICLE V AFFIRMATIVE COVENANTS     36  
 
  5.1   Maintenance and Access to Records     36  
 
  5.2   Quarterly Financial Statements; Compliance Certificates     36  
 
  5.3   Ryder Scott Company Reserve Evaluation     36  
 
  5.4   Status of Shareholder Loans     37  
 
  5.5   Log Sections, Maps and Test Dates     37  
 
  5.6   Annual Financial Statements     37  
 
  5.7   Oil and Gas Reserve Reports     37  
 
  5.8   Title Opinions; Title Defects and Mortgages     37  
 
  5.9   Notices of Certain Events     37  
 
  5.10   Letters in Lieu of Transfer Orders; Division Orders     39  
 
  5.11   Additional Information     39  
 
  5.12   Compliance with Laws     39  
 
  5.13   Payment of Assessments and Charges     39  
 
  5.14   Maintenance of Limited Liability Company Existence and        
 
      Good Standing     39  
 
  5.15   Payment of Notes; Performance of Obligations     40  
 
  5.16   Further Assurances     40  
 
  5.17   Initial Fees and Expenses of Counsel to Agent     40  
 
  5.18   Subsequent Fees and Expenses of Agent     40  
 
  5.19   Operation of Oil and Gas Properties     40  
 
  5.20   Maintenance and Inspection of Properties     40  
 
  5.21   Maintenance of Insurance     41  
 
  5.22   INDEMNIFICATION     41  
 
  5.23   Future Subsidiaries     42  
 
  5.24   Hedging     42  
 
  5.25   Flow Line Permit     42  

- ii -



--------------------------------------------------------------------------------



 



                              Page   ARTICLE VI NEGATIVE COVENANTS     42  
 
  6.1   Indebtedness     42  
 
  6.2   Contingent Obligations     43  
 
  6.3   Liens     43  
 
  6.4   Sales of Assets     43  
 
  6.5   Leasebacks     43  
 
  6.6   Loans or Advances     43  
 
  6.7   Investments     43  
 
  6.8   Dividends and Distributions     44  
 
  6.9   Issuance of Stock; Changes in Limited Liability Structure     44  
 
  6.10   Transactions with Affiliates     44  
 
  6.11   Lines of Business     44  
 
  6.12   ERISA Compliance     44  
 
  6.13   FWOE Partners L.P     44  
 
  6.14   Interest Coverage Ratio     44  
 
  6.15   Tangible Net Worth     45  
 
  6.16   General and Administrative Expenses     45  
 
  6.17   Minimum Liquidity     45  
 
  6.18   Put Right Agreement     45  
 
                ARTICLE VII EVENTS OF DEFAULT     45  
 
  7.1   Enumeration of Events of Default     45  
 
  7.2   Remedies     47  
 
                ARTICLE VIII THE AGENT     48  
 
  8.1   Appointment     48  
 
  8.2   Waivers, Amendments     48  
 
  8.3   Delegation of Duties     48  
 
  8.4   Exculpatory Provisions     49  
 
  8.5   Reliance by Agent     49  
 
  8.6   Notice of Default     49  
 
  8.7   Non-Reliance on Agent and Other Lenders     50  
 
  8.8   Indemnification     50  
 
  8.9   Restitution     51  
 
  8.10   Agent in Its Individual Capacity     51  
 
  8.11   Successor Agent     51  
 
  8.12   Applicable Parties     52  
 
                ARTICLE IX MISCELLANEOUS     52  
 
  9.1   Transfers; Participations     52  
 
  9.2   Survival of Representations, Warranties, and Covenants     53  
 
  9.3   Notices and Other Communications     54  
 
  9.4   Parties in Interest     54  
 
  9.5   Rights of Third Parties     54  
 
  9.6   Renewals; Extensions     54  
 
  9.7   No Waiver; Rights Cumulative     55  

- iii -



--------------------------------------------------------------------------------



 



                              Page  
 
  9.8   Survival Upon Unenforceability     55  
 
  9.9   Amendments; Waivers     55  
 
  9.10   Controlling Agreement     55  
 
  9.11   Disposition of Collateral     55  
 
  9.12   USA Patriot Act Notice     55  
 
  9.13   GOVERNING LAW     55  
 
  9.14   JURISDICTION AND VENUE     56  
 
  9.15   WAIVER OF RIGHTS TO JURY TRIAL     56  
 
  9.16   ENTIRE AGREEMENT     56  
 
  9.17   Counterparts     56  

LIST OF EXHIBITS

         
Exhibit I
  -   Form of Note
Exhibit I(A)
  -   Form of Note
Exhibit II
  -   Form of Borrowing Request
Exhibit III
  -   Form of Compliance Certificate
Exhibit IV
  -   Form of Opinion of Counsel
Exhibit V
  -   Facility Amounts
Exhibit VI
  -   Form of Assignment Agreement

- iv -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT is made and entered into this 29th day of June, 2006,
by and between PRIME OFFSHORE L.L.C. a Delaware limited liability company (the
“Borrower”), with each lender that is signatory hereto or becomes a signatory
hereto as provided in Section 9.1 (individually, together with its successors
and assigns, a “Lender” and collectively together with their respective
successors and assigns, the “Lenders”) and GUARANTY BANK, FSB, a federal savings
bank, as agent for the Lenders (in such capacity together with its successors in
such capacity pursuant to the terms hereof, the “Agent”).
WITNESSETH:
     In consideration of the mutual covenants and agreements herein contained,
the Borrower and the Lender hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Terms Defined Above. As used in this Credit Agreement, the terms
“Agent,” “Borrower” and “Lender” shall have the meaning assigned to them
hereinabove.
     1.2 Additional Defined Terms . As used in this Credit Agreement, each of
the following terms shall have the meaning assigned thereto in this Section,
unless the context otherwise requires:
     “Additional Costs” shall mean costs which the Lenders determine are
attributable to its obligation to make or its making or maintaining any LIBO
Rate Loan, or any reduction in any amount receivable by the Lenders in respect
of any such obligation or any LIBO Rate Loan, resulting from any Regulatory
Change which (a) changes the basis of taxation of any amounts payable to the
Lenders under this Agreement or the Note in respect of any LIBO Rate Loan (other
than taxes imposed on the overall net income of the Lender), (b) imposes or
modifies any reserve, special deposit, minimum capital, capital rates, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, the Lenders (including LIBO Rate
Loans and Dollar deposits in the London interbank market in connection with LIBO
Rate Loans), or any commitments of the Lenders hereunder, (c) increases the
Assessment Rate, or (d) imposes any other condition affecting this Agreement or
any of such extensions of credit, liabilities, or commitments.
     “Adjusted LIBO Rate” shall mean, for any LIBO Rate Loan, an interest rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by the Lender to be equal to the sum of the LIBO Rate for such Loan plus the
Applicable Margin, but in no event exceeding the Highest Lawful Rate.





--------------------------------------------------------------------------------



 



     “Affiliate” shall mean any Person directly or indirectly controlling, or
under common control with, the Borrower and includes any Subsidiary of the
Borrower and any “affiliate” of the Borrower within the meaning of Reg.
§240.12b-2 of the Securities Exchange Act of 1934, as amended, with “control,”
as used in this definition, meaning possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or action through
ownership of voting securities, contract, voting trust, or membership in
management or in the group appointing or electing management or otherwise
through formal or informal arrangements or business relationships.
     “Agreement” shall mean this Credit Agreement, as it may be amended,
supplemented, or restated from time to time.
     “Applicable Lending Office” shall mean, for each type of Loan, the lending
office of the Lender (or an affiliate of the Lender) designated for such type of
Loan on the signature pages hereof or such other office of the Lender (or an
affiliate of the Lender) as the Lender may from time to time specify to the
Borrower as the office by which Loans of such type are to be made and
maintained.
     “Applicable Margin” shall mean as to each LIBO Rate Loan 2.00% for Facility
A and 3.50% for Facility B and 2.75% for Facility C.
     “Assessment Rate” shall mean, for any Interest Period, the average rate
(rounded upwards if necessary to the nearest 1/100 of 1%) charged by the Federal
Deposit Insurance Corporation (or any successor thereto) to the Lender for
deposit insurance for Dollar time deposits with the Lender at the Principal
Office during such Interest Period, as determined by the Lender.
     “Assignment Agreement” shall mean an Assignment Agreement, substantially in
the form of Exhibit VI, with appropriate insertions.
     “Available Commitment” (A) for Facility A, shall mean, at any time, an
amount equal to the remainder, if any, of (a) the Borrowing Base in effect at
such time minus (b) the Loan Balance for Facility A at such time, (B) for
Facility B, shall mean, at any time, an amount equal to the remainder, if any,
of (a) the Borrowing Base in effect at such time, minus (b) the Loan Balance for
Facility B at such time and (c) for Facility C shall mean, at any time, an
amount equal to the remainder, if any, of (a) the Borrowing Base in effect at
such time minus (b) the Loan Balance for Facility C at such time.
     “Base Rate” shall mean, at any time, the rate of interest per annum then
most recently established by the Lender as its base rate, which rate may not be
the lowest rate of interest charged by the Lender to its borrowers. Each change
in any interest rate provided for herein based upon the Base Rate resulting from
a change in the Base Rate shall take effect without notice to the Borrower at
the time of such change in the Base Rate.

- 2 -



--------------------------------------------------------------------------------



 



     “Benefited Lender” shall have the meaning assigned to such term in
Section 2.8(c).
     “Borrowing Base” shall mean, at any time, the amount determined by the
Lender in accordance with Section 2.9 and then in effect.
     “Borrowing Request” shall mean each written request, in substantially the
form attached hereto as Exhibit II, by the Borrower to the Agent for a
borrowing, conversion, or prepayment pursuant to Sections 2.1 or 2.11, each of
which shall:
     (a) be signed by a Responsible Officer of the Borrower;
     (b) when requesting a borrowing, be accompanied by a Compliance Certificate
or acknowledgment that Borrower is in compliance;
     (c) specify the amount and type of Loan requested, and, as applicable, the
Loan to be converted or prepaid and the date of the borrowing, conversion, or
prepayment (which shall be a Business Day);
     (d) when requesting a Floating Rate Loan, be delivered to the Lender no
later than 5:00 p.m., Central Standard or Daylight Savings Time, as the case may
be, on the Business Day preceding the day of the requested borrowing,
conversion, or prepayment;
     (e) when requesting a LIBO Rate Loan, be delivered to the Lender no later
than 10:00 a.m., Central Standard or Daylight Savings Time, as the case may be,
three Business Days preceding the requested borrowing, conversion, or prepayment
and designate the Interest Period requested with respect to such Loan.
     “Business Day” shall mean (a) for all purposes other than as covered by
clause (b) of this definition, a day other than a Saturday, Sunday, legal
holiday for commercial banks under the laws of the State of Texas, or any other
day when banking is suspended in the State of Texas, and (b) with respect to all
requests, notices, and determinations in connection with, and payments of
principal and interest on, LIBO Rate Loans, a day which is a Business Day
described in clause (a) of this definition and which is a day for trading by and
between banks for Dollar deposits in the London interbank market.
     “Casualty Event” shall mean the damage, destruction or condemnation, as the
case may be, of Property of any person.
     “Closing Date” shall mean the effective date of this Agreement.
     “Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

- 3 -



--------------------------------------------------------------------------------



 



     “Collateral” shall mean the Mortgaged Properties and any other Property now
or at any time used or intended as security for the payment or performance of
all or any portion of the Obligations.
     “Commitment” shall mean the obligation of the Lenders, subject to
applicable provisions of this Agreement, to make Loans to or for the benefit of
the Borrower pursuant to Section 2.1 and to issue Letters of Credit pursuant to
Section 2.2.
     “Commitment Fee” shall mean each fee payable to the Lenders by the Borrower
pursuant to Section 2.12.
     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Commitment Termination Date.
     “Commitment Termination Date” shall mean July 1, 2009 for Facility A and
January 1, 2008 for Facility B and Facility C.
     “Commodity Hedge Agreement” shall mean any crude oil, natural gas, or other
hydrocarbon floor, collar, cap, price protection, or swap agreement, in form and
substance with a Person acceptable to the Lender.
     “Commonly Controlled Entity” shall mean any Person which is under common
control with the Borrower within the meaning of Section 4001 of ERISA.
     “Completion Commitment” shall mean the commitment of PrimeEnergy
Corporation described in the Completion and Liquidity Maintenance Agreement of
even date herewith by and between PrimeEnergy Corporation, Borrower and Agent.
     “Compliance Certificate” shall mean each certificate, substantially in the
form attached hereto as Exhibit III, executed by a Responsible Officer of the
Borrower and furnished to the Lender from time to time in accordance with
Sections 5.2 and 5.6.
     “Contingent Obligation” shall mean, as to any Person, without duplication,
any obligation of such Person guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, or other obligations of any other Person (for
purposes of this definition, a “primary obligation”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, regardless of whether such obligation is contingent, (a) to purchase any
primary obligation or any Property constituting direct or indirect security
therefore, (b) to advance or supply funds (i) for the purchase or payment of any
primary obligation, or (ii) to maintain working or equity capital of any other
Person in respect of any primary obligation, or otherwise to maintain the net
worth or solvency of any other Person, (c) to purchase Property, securities or
services

- 4 -



--------------------------------------------------------------------------------



 



primarily for the purpose of assuring the owner of any primary obligation of the
ability of the Person primarily liable for such primary obligation to make
payment thereof, or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof, with the amount of any
Contingent Obligation being deemed to be equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.
     “Default” shall mean any event or occurrence which with the lapse of time
or the giving of notice or both would become an Event of Default.
     “Default Rate” shall mean a per annum interest rate equal to the Base Rate
plus five percent (5%), but in no event exceeding the Highest Lawful Rate.
     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.
     “EBITDAX” shall mean, for any period, Net Income for such period plus
interest expense, federal and state income taxes, depreciation, amortization,
exploration expenses and other non-cash expenses, less non-cash gains for such
period deducted in the determination of net income for such period.
     “Environmental Complaint” shall mean any written complaint, order,
directive, claim, citation, notice of environmental report or investigation, or
other notice by any Governmental Authority or any other Person with respect to
(a) air emissions, (b) spills, releases, or discharges to soils, any
improvements located thereon, surface water, groundwater, or the sewer, septic,
waste treatment, storage, or disposal systems servicing any Property of the
Borrower, (c) solid or liquid waste disposal, (d) the use, generation, storage,
transportation, or disposal of any Hazardous Substance, or (e) other
environmental, health, or safety matters affecting any Property of the Borrower
or the business conducted thereon.
     “Environmental Laws” shall mean (a) the following federal laws as they may
be cited, referenced, and amended from time to time: the Clean Air Act, the
Clean Water Act, the Safe Drinking Water Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Endangered Species Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Superfund Amendments and Reauthorization Act, and the Toxic Substances
Control Act; (b) any and all equivalent environmental statutes of any state in
which Property of the Borrower is situated, as they may be cited, referenced and
amended from time to time; (c) any rules or regulations promulgated under or
adopted pursuant to the above federal and state laws; and (d) any other
equivalent federal, state, or local statute or any requirement, rule,
regulation, code, ordinance, or order adopted pursuant thereto, including,
without limitation, those relating to the generation, transportation,

- 6 -



--------------------------------------------------------------------------------



 



treatment, storage, recycling, disposal, handling, or release of Hazardous
Substances.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder and interpretations
thereof.
     “Event of Default” shall mean any of the events specified in Section 7.1.
     “Facility Amount” shall mean, for each Lender, the amount set forth
opposite the name of such Lender on Exhibit V under the caption “Facility
Amounts,” as modified from time to time to reflect assignments permitted by
Section 9.1 or otherwise pursuant to the terms hereof and to give effect to any
written request of the Borrower (any such request being irrevocable, absent
written agreement of the Agent and the Required Lenders, which written agreement
may be expressly conditioned on the payment of a fee (other than with respect to
a reduction) by the Borrower to the Agent, for the account of the Lenders) to a
reduction in the sum of the then existing Facility Amounts of the Lenders.
     “Facility Fee” shall mean the fee payable to the Agent for the benefit of
Lenders by the Borrower pursuant to Section 2.13.
     “Final Maturity” shall mean July 1, 2009, for Facility A and January 1,
2008 for Facility B and Facility C.
     “Financial Statements” shall mean statements of the financial condition of
the Borrower and FWOE Partners L.P. as at the point in time and for the period
indicated and consisting of at least a balance sheet and related statements of
operations, common stock and other stockholders’ equity, and cash flows for the
Borrower and, when required by applicable provisions of this Agreement to be
audited, accompanied by the unqualified certification of an independent
certified public accountants acceptable to the Lender, all of which shall be
prepared in accordance with GAAP consistently applied and in comparative form
with respect to the corresponding period of the preceding fiscal period.
     “Fixed Rate Loan” shall mean any LIBO Rate Loan.
     “Floating Rate” shall mean an interest rate per annum equal to the Base
Rate from time to time in effect plus 0.50% percent for Facility A and Base Rate
plus 1.50% percent for Facility B and Base Rate plus 1.00% for Facility C, but
in no event exceeding the Highest Lawful Rate.
     “Floating Rate Loan” shall mean any Loan and any portion of the Loan
Balance which the Borrower has requested, in the initial Borrowing Request for
such Loan or a subsequent Borrowing Request for such portion of the Loan

- 6 -



--------------------------------------------------------------------------------



 



Balance, bearing interest at the Floating Rate, or which pursuant to the terms
hereof is otherwise required to bear interest at the Floating Rate.
     “GAAP” shall mean generally accepted accounting principles established by
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time.
     “Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality, or other political
subdivision and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.
     “Hazardous Substances” shall mean flammables, explosives, radioactive
materials, hazardous wastes, asbestos, or any material containing asbestos,
polychlorinated biphenyls (PCBs), toxic substances or related materials,
petroleum, petroleum products, associated oil or natural gas exploration,
production, and development wastes, or any substances defined as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” or “toxic substances”
under the Comprehensive Environmental Response, Compensation and Liability Act,
as amended, the Superfund Amendments and Reauthorization Act, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, the Toxic Substances Control Act, as amended, or
any other law or regulation now or hereafter enacted or promulgated by any
Governmental Authority.
     “Highest Lawful Rate” shall mean the maximum non-usurious interest rate, if
any (or, if the context so requires, an amount calculated at such rate), that at
any time or from time to time may be contracted for, taken, reserved, charged,
or received under applicable laws of the State of Texas or the United States of
America, whichever authorizes the greater rate, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.
     “Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding reserves for deferred income taxes, deferred compensation
liabilities, and other deferred liabilities and credits) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet, (b) all obligations of such Person evidenced
by bonds, debentures, promissory notes, or similar evidences of indebtedness,
(c) all other indebtedness of such Person for borrowed money, and (d) all
obligations of others, to the extent any such obligation is secured by a Lien on
the assets of such Person (whether or not such Person has assumed or become
liable for the obligation secured by such Lien). (Provided, however,
Indebtedness shall not include unsecured advances by members and/or
shareholders).

- 7 -



--------------------------------------------------------------------------------



 



     “Insolvency Proceeding” shall mean application (whether voluntary or
instituted by another Person) for or the consent to the appointment of a
receiver, trustee, conservator, custodian, or liquidator of any Person or of all
or a substantial part of the Property of such Person, or the filing of a
petition (whether voluntary or instituted by another Person) commencing a case
under Title 11 of the United States Code, seeking liquidation, reorganization,
or rearrangement or taking advantage of any bankruptcy, insolvency, debtor’s
relief, or other similar law of the United States, the State of Texas, or any
other jurisdiction.
     “Intellectual Property” shall mean patents, patent applications,
trademarks, tradenames, copyrights, technology, know-how, and processes.
     “Interest Expense” shall mean, for any period, the total interest expense
(including, without limitation, interest expense attributable to capitalized
leases) of the Borrower for such period, determined in accordance with GAAP.
     “Interest Period” shall mean, subject to the limitations set forth in
Section 2.22, with respect to any LIBO Rate Loan, a period commencing on the
date such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, or three months thereafter, as the Borrower may request in the
Borrowing Request for such Loan.
     “Investment” in any Person shall mean any stock, bond, note, or other
evidence of Indebtedness, or any other security (other than current trade and
customer accounts) of, investment or partnership interest in or loan to, such
Person.
     “L/C Exposure” shall mean, at any time, the aggregate maximum amount
available to be drawn under outstanding Letters of Credit at such time.
     “Letter of Credit” shall mean any standby letter of credit issued by the
Lender for the account of the Borrower pursuant to Section 2.2.
     “Letter of Credit Application” shall mean the standard letter of credit
application employed by the Lender from time to time in connection with letters
of credit, provided that in the event of a conflict between the terms of each
Letter of Credit Application and this Agreement, this Agreement shall control.
     “Letter of Credit Fee” shall mean each fee payable to the Lender by the
Borrower pursuant to Section 2.14 upon or in connection with the issuance of a
Letter of Credit.
     “LIBO Rate” shall mean, with respect to any Interest Period for any LIBO
Rate Loan, the lesser of (a) the rate per annum equal to the average of the
offered quotations appearing on Bloomberg Professional LIBOR Index Page (or if
such

- 8 -



--------------------------------------------------------------------------------



 



Bloomberg Professional LIBOR Index Page shall not be available, any successor or
similar service selected by the Lender and the Borrower) as of approximately
10:00 a.m., Central Standard or Central Daylight Time, as the case may be, on
the day two Business Days prior to the first day of such Interest Period for
Dollar deposits in an amount comparable to the principal amount of such LIBO
Rate Loan and having a term comparable to the Interest Period for such LIBO Rate
Loan, or (b) the Highest Lawful Rate. If neither such Bloomberg Professional
LIBOR Index Page nor any successor or similar service is available, the term
“LIBO Rate” shall mean, with respect to any Interest Period for any LIBO Rate
Loan, the lesser of (a) the rate per annum quoted by the Lender at approximately
11:00 a.m., London time (or as soon thereafter as practicable) two Business Days
prior to the first day of the Interest Period for such LIBO Rate Loan for the
offering by the Lender to leading banks in the London interbank market of Dollar
deposits in an amount comparable to the principal amount of such LIBO Rate Loan
and having a term comparable to the Interest Period for such LIBO Rate Loan, or
(b) the Highest Lawful Rate.
     “LIBO Rate Loan” shall mean any Loan and any portion of the Loan Balance
which the Borrower has requested, in the initial Borrowing Request for such Loan
or a subsequent Borrowing Request for such portion of the Loan Balance, bearing
interest at the Adjusted LIBO Rate and which is permitted by the terms hereof to
bear interest at the Adjusted LIBO Rate.
     “Lien” shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of such Property, whether such
interest is based on common law, statute, or contract, and including, but not
limited to, the lien or security interest arising from a mortgage, ship
mortgage, encumbrance, pledge, security agreement, conditional sale or trust
receipt, or a lease, consignment, or bailment for security purposes (other than
true leases or true consignments), liens of mechanics, materialmen, and
artisans, maritime liens and reservations, exceptions, encroachments, easements,
rights of way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property which secure an obligation owed
to, or a claim by, a Person other than the owner of such Property (for the
purpose of this Agreement, the Borrower shall be deemed to be the owner of any
Property which it has acquired or holds subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the Property
has been retained by or vested in some other Person for security purposes), and
the filing or recording of any financing statement or other security instrument
in any public office.
     “Limitation Period” shall mean, any period while any amount remains owing
on the Note and interest on such amount, calculated at the applicable interest
rate, plus any fees or other sums payable under any Loan Document and deemed to
be interest under applicable law, would exceed the amount of interest which
would accrue at the Highest Lawful Rate.

- 9 -



--------------------------------------------------------------------------------



 



     “Liquidity Agreement” shall mean the agreement of PrimeEnergy Corporation
described in the Completion and Liquidity Maintenance Agreement that agreement
of even date herewith, by and between PrimeEnergy Corporation, Borrower and the
Lender.
     “Loan” shall mean any loan made by the Lender to or for the benefit of the
Borrower pursuant to this Agreement and any payment made by the Lender under a
Letter of Credit.
     “Loan Balance” shall mean, for Facility A, at any time, the outstanding
principal balance of the amount owed on Facility A at such time, plus the L/C
Exposure at such time, excluding L/C Exposure for L/C’s issued for Commodity
Hedge Agreements, (b) for Facility B, at any time, the outstanding principal
balance of the amount owed on Facility B at such time, plus the L/C Exposure at
such time, excluding L/C Exposure for L/C’s issued for Commodity Hedge
Agreements, and (c) for Facility C, at any time, the outstanding principal
balance of the amount owed on Facility C at such time.
     “Loan Documents” shall mean this Agreement, the Note, the Letter of Credit
Applications, the Letters of Credit, the Security Instruments, and all other
documents and instruments now or hereafter delivered pursuant to the terms of or
in connection with this Agreement, the Note, the Letter of Credit Applications,
the Letters of Credit, or the Security Instruments, and all renewals and
extensions of, amendments and supplements to, and restatements of, any or all of
the foregoing from time to time in effect.
     “Material Adverse Effect” shall mean (a) any adverse effect on the
business, operations, properties, or financial condition of the Borrower, which
substantially increases the risk that any of the Obligations will not be repaid
as and when due, or (b) any substantially adverse effect upon the Collateral.
     “Mortgaged Properties” shall mean all Oil and Gas Properties and pipelines
and related facilities of the Borrower subject to a perfected first priority
Lien in favor of the Lender for the benefit of the Lenders, subject only to
Permitted Liens, as security for the Obligations.
     “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001 (a)(3) of ERISA.
     “Net Income” shall mean, for any period, the net income (or loss) of the
Borrower for such period, determined in accordance with GAAP.
     “Notes” shall mean, collectively, each of the promissory notes of the
Borrower payable to a Lender in the amount of the Facility Amount of such Lender
in the form attached hereto as Exhibit I and Exhibit 1(A) with all blanks in
such form completed appropriately, together with all renewals, extensions for
any period, increases, and rearrangements thereof.

- 10 -



--------------------------------------------------------------------------------



 



     “Obligations” shall mean, without duplication, (a) all Indebtedness
evidenced by the Note, (b) the Reimbursement Obligations, (c) the undrawn,
unexpired amount of all outstanding Letters of Credit, (d) the obligation of the
Borrower for the payment of Commitment Fees, Facility Fees, Letter of Credit
Fees, and Engineering Fees, (e) all obligations and liabilities whether now
existing or hereafter arising of the Borrower to the Lender in connection with
any Commodity Hedge Agreement or Rate Management Transaction (which if done with
a third party, acceptable to the Agent, will rank pari passu with all other
items listed in this definition), including Letters of Credit issued outside of
this facility for Commodity Hedge Agreements or Rate Management Transactions,
and (f) all other obligations and liabilities of the Borrower to the Lender, now
existing or hereafter incurred, under, arising out of or in connection with any
Loan Document, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination.
     “Oil and Gas Properties” shall mean fee, leasehold, or other interests in
or under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases with respect to Properties situated in the United States or offshore from
any State of the United States, including, without limitation, overriding
royalty and royalty interests, leasehold estate interests, net profits
interests, production payment interests, and mineral fee interests, together
with contracts executed in connection therewith and all tenements,
hereditaments, appurtenances and Properties appertaining, belonging, affixed, or
incidental thereto.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any entity succeeding to any or
all of its functions under ERISA.
     “Percentage Share” shall mean, as to each Lender, the percentage such
Lender’s Facility Amount constitutes the sum of the Facility Amounts of all
Lenders as such percentage is shown in Exhibit V.
     “Permitted Liens” shall mean (a) Liens for taxes, assessments, or other
governmental charges or levies not yet due or which (if foreclosure, distraint,
sale, or other similar proceedings shall not have been initiated) are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor, (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security (other
than Liens created by Section 4068 of ERISA), old-age pension, or public
liability obligations which are not yet due or which are being contested in good
faith by appropriate proceedings, if such reserve as may be required by GAAP
shall have been made therefore, (c) Liens in favor of vendors, carriers,
warehousemen, repairmen, mechanics, workmen, materialmen, construction, or
similar Liens arising by operation of law in the ordinary course of business in
respect of obligations which are not yet due or which are being contested in
good faith by

- 11 -



--------------------------------------------------------------------------------



 



appropriate proceedings, if such reserve as may be required by GAAP shall have
been made therefore, (d) Liens in favor of operators and non-operators under
joint operating agreements or similar contractual arrangements arising in the
ordinary course of the business of the Borrower to secure amounts owing, which
amounts are not yet due or are being contested in good faith by appropriate
proceedings, if such reserve as may be required by GAAP shall have been made
therefore, (e) Liens under production sales agreements, division orders,
operating agreements, and other agreements customary in the oil and gas business
for processing, producing, and selling hydrocarbons securing obligations not
constituting Indebtedness and provided that such Liens do not secure obligations
to deliver hydrocarbons at some future date without receiving full payment
therefore within 90 days of delivery, (f) easements, rights of way,
restrictions, and other similar encumbrances, and minor defects in the chain of
title which are customarily accepted in the oil and gas financing industry, none
of which interfere with the ordinary conduct of the business of the Borrower or
materially detract from the value or use of the Property to which they apply,
(h) Liens in favor of the Agent and other Liens expressly permitted under the
Security Instruments and (i) Liens not to exceed $50,000.
“Person” shall mean an individual, corporation, partnership, trust,
unincorporated organization, limited liability company, government, any agency
or political subdivision of any government, or any other form of entity.
“Plan” shall mean, at any time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or any Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Principal Office” shall mean the principal office of the Lender in Dallas,
Texas, presently located at 833 Douglas Avenue, Dallas,
Texas 75225.
“Prohibited Transaction” shall have the meaning assigned to such term in
Section 4975 of the Code.
“Project Fields” shall mean the South Padre Island area fields 1113, 1059, 1060,
1073 and 1133 and North Padre Island area field 998.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
“Rate Management Transaction” shall mean any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Borrower
and Lenders which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward

- 12 -



--------------------------------------------------------------------------------



 



transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to on or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be amended or supplemented from time to
time.
     “Regulatory Change” shall mean the passage, adoption, institution, or
amendment of any federal, state, local, or foreign Requirement of Law
(including, without limitation, Regulation D), or any interpretation, directive,
or request (whether or not having the force of law) of any Governmental
Authority or monetary authority charged with the enforcement, interpretation, or
administration thereof, occurring after the Closing Date and applying to a class
of banks including the Lender.
     “Reimbursement Obligation” shall mean the obligation of the Borrower to
provide to the Lenders or reimburse the Lenders for any amounts payable, paid,
or incurred by the Lenders with respect to Letters of Credit.
     “Release of Hazardous Substances” shall mean any emission, spill, release,
disposal, or discharge, except in accordance with a valid permit, license,
certificate, or approval of the relevant Governmental Authority, of any
Hazardous Substance into or upon (a) the air, (b) soils or any improvements
located thereon, (c) surface water or groundwater, or (d) the sewer or septic
system, or the waste treatment, storage, or disposal system servicing any
Property of the Borrower.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, that
such Plan is in reorganization within the meaning of such term in Section 4241
of ERISA.
     “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the thirty-day notice
period is waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg.
§2615.
     “Required Lenders” shall mean, Lenders (including the Agent) holding more
than 66 2/3% of the then Loan Balance, or, if there is no Loan Balance, Lenders
(including the Agent) having more than 66 2/3% of the aggregate amount of the
Commitments.
     “Requirement of Law” shall mean, as to any Person, the certificate or
articles of incorporation and by-laws or other organizational or governing
documents of such Person, and any applicable law, treaty, ordinance, order,
judgment, rule, decree, regulation, or determination of an arbitrator, court, or

- 13 -



--------------------------------------------------------------------------------



 



other Governmental Authority, including, without limitation, rules, regulations,
orders, and requirements for permits, licenses, registrations, approvals, or
authorizations, in each case as such now exist or may be hereafter amended and
are applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
     “Reserve Report” shall mean each report delivered to the Lender pursuant to
Section 5.7.
     “Responsible Officer” shall mean, as to any Person, its President, Chief
Executive Officer, Chief Operating Officer or any Vice President.
     “Security Instruments” shall mean the security instruments executed and
delivered in satisfaction of the condition set forth in
Section 3.1(f), and all other documents and instruments at any time executed as
security for all or any portion of the Obligations, as such instruments may be
amended, restated, or supplemented from time to time.
     “Single Employer Plan” shall mean any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
     “Subordinated Debt” shall mean the debt described in the Subordination
Agreement.
     “Subordination Agreement” shall mean that agreement between Borrower,
PrimeEnergy Corporation and the Agent dated of even date herewith.
     “Subsidiary” shall mean, as to any Person, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
     “Superfund Site” shall mean those sites listed on the Environmental
Protection Agency National Priority List and eligible for remedial action or any
comparable state registries or list in any state of the United States.
     “Tangible Net Worth” shall mean (a) total assets, as would be reflected on
a balance sheet of the Borrower prepared in accordance with GAAP, exclusive of
Intellectual Property, experimental or organization expenses, franchises,
licenses, permits, and other intangible assets, treasury stock, unamortized
underwriters’ debt discount and expenses, and goodwill minus (b) total
liabilities, as would be reflected on a balance sheet of the Borrower prepared
in accordance with GAAP exclusive of Subordinated Debt.
     “Transferee” shall mean any Person to which any Lender has sold, assigned,
transferred, or granted a participation in any of the Obligations, as

- 14 -



--------------------------------------------------------------------------------



 



authorized pursuant to Section 9.1, and any Person acquiring, by purchase,
assignment, transfer, or participation, from any such purchaser, assignee,
transferee, or participant, any part of such Obligations.
     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of Texas.
     1.3 Undefined Financial Accounting Terms. Undefined financial accounting
terms used in this Agreement shall be defined according to GAAP at the time in
effect.
     1.4 References. References in this Agreement to Exhibit, Article, or
Section numbers shall be to Exhibits, Articles, or Sections of this Agreement,
unless expressly stated to the contrary. References in this Agreement to
“hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,” “hereof,”
“hereunder” and words of similar import shall be to this Agreement in its
entirety and not only to the particular Exhibit, Article, or Section in which
such reference appears.
     1.5 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
     1.6 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
     1.7 Incorporation of Exhibits. The Exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for all
purposes.
ARTICLE II
TERMS OF FACILITY
     2.1 Revolving Line of Credit.
          2.1 A. Facility A and B Revolving Line of Credit, (a) Upon the terms
and conditions (including, without limitation, the right of the Lender to
decline to make any Loan so long as any Default or Event of Default exists) and
relying on the representations and warranties contained in this Agreement, each
Lender severally agrees, during the Commitment Period, to make Loans, in
immediately available funds at the Applicable Lending Office or the Principal
Office, to or for the benefit of the Borrower in an amount not to exceed at any
time outstanding the lesser of the Borrowing Base or the Percentage Share of
such Lender of the Borrowing Base

- 15 -



--------------------------------------------------------------------------------



 



then in effect for Facility A and Facility B, Loans shall be made from time to
time on any Business Day designated by the Borrower following receipt by the
Agent of a Borrowing Request.
          (b) Subject to the terms of this Agreement, during the Commitment
Period, the Borrower may borrow, repay, and reborrow and convert Loans of one
type or with one Interest Period into Loans of another type or with a different
Interest Period. Except for prepayments made pursuant to Section 2.10, each
borrowing, conversion, and prepayment of principal of Loans shall be in an
amount at least equal to $100,000. Each borrowing, prepayment, or conversion of
or into a Loan of a different type or, in the case of a LIBO Rate Loan, having a
different Interest Period, shall be deemed a separate borrowing, conversion, and
prepayment for purposes of the foregoing, one for each type of Loan or Interest
Period. Anything in this Agreement to the contrary notwithstanding, the
aggregate principal amount of LIBO Rate Loans having the same Interest Period
shall be at least equal to $100,000; and if any LIBO Rate Loan would otherwise
be in a lesser principal amount for any period, such Loan shall be a Floating
Rate Loan during such period.
          (c) The Loans shall be made and maintained at the Applicable Lending
Office or the Principal Office and shall be evidenced by the Notes.
          (d) Not later than 2:00 p.m., Central Standard or Central Daylight
Time, as the case may be, on the date specified for each borrowing, the Lenders
shall make available, in immediately available funds for such borrowing for the
account of the Borrower. The amount so received by the Agent shall, subject to
the terms and conditions hereof, be made available to the Borrower in
immediately available funds at the Principal Office by the end of that Business
Day. All Loans by the Lenders shall be maintained at the Applicable Lending
Office of the Lenders and shall be evidenced by the Note of the Lenders.
          (e) The face amounts of the Note has been established as an
administrative convenience and do not commit the Lenders to advance funds
hereunder in excess of the then current Borrowing Base.
          2.1B. Facility C Revolving Line of Credit. (a) Facility C shall be the
lesser of the Facility Amount of each Lender or the Percentage Share of each
Lender of the Borrower Base then in effect for Facility C (not to exceed
$5,000,000). Loans shall be made from time to time on any Business Day
designated by the Borrower following receipt by the Agent of a Borrowing
Request.
          (b) The terms of Section 2.1A(a), (b), (c), (d) and (e) are applicable
to Facility C and are incorporated herein by this reference.
     2.2 Letter of Credit Facility, (a) Upon the terms and conditions and
relying on the representations and warranties contained in this Agreement, the
Agent, as issuing bank for the Lenders, agrees from the date of this Agreement
until the date which is thirty days prior to the Commitment Termination Date, to
issue on behalf of the Lenders in their respective Percentage Shares, Letters of
Credit for the account of the Borrower and to renew and extend such Letters of
Credit. Letters of Credit shall be issued, renewed, or extended from time to
time on any

- 16 -



--------------------------------------------------------------------------------



 



Business Day designated by the Borrower following the receipt in accordance with
the terms hereof by the Agent of the written (or oral, confirmed promptly in
writing) request by a Responsible Officer of the Borrower and a Letter of Credit
Application. Letters of Credit shall be issued in such amounts as the Borrower
may request; provided, however, that (i) no Letter of Credit shall have an
expiration date which is more than 365 days after the issuance thereof or
subsequent to Final Maturity, (ii) each automatically renewable Letter of Credit
shall provide that it may be terminated by the Agent at its then current expiry
date by not less than 30 days’ written notice by the Agent to the beneficiary of
such Letter of Credit, and (iii) the Agent shall not be obligated to issue any
Letter of Credit if (A) the face amount thereof would exceed the Available
Commitment, or (B) after giving effect to the issuance thereof, the L/C
Exposure, when added to the Loan Balance then outstanding, would exceed the
Commitment Amount, or (C) the L/C Exposure would not exceed $2,000,000 for
Facility A and $2,000,000 for Facility B, never exceeding $2,000,000 in the
aggregate for Facility A and Facility B, and (iv) notwithstanding the above,
Letters of Credit may be issued for Commodity Hedge Agreements or Rate
Management Transactions at the sole discretion of the Agent up to an amount not
to exceed $5,000,000 as evidenced by the Note shown on Exhibit 1(A). Any Letters
of Credit issued under (iv) above shall be cross-collateralized and
cross-defaulted with the other Obligations hereunder and if drawn shall be due
on demand.
          (b) Prior to any payment in respect of any Letter of Credit, each
Lender shall be deemed to be a participant through the Agent with respect to the
relevant Letter of Credit in the obligation of the Agent, as the issuer of such
Letter of Credit, in an amount equal to the Percentage Share of such Lender of
the maximum amount which is or at any time may become available to be drawn
thereunder. Upon delivery by such Lender of funds requested pursuant to
Section 2.2(c), such Lender shall be treated as having purchased a participating
interest in an amount equal to such funds delivered by such Lender to the Agent
in the obligation of the Borrower to reimburse the Agent, as the issuer of such
Letter of Credit, for any amounts payable, paid, or incurred by the Agent, as
the issuer of such Letter of Credit, with respect to such Letter of Credit.
          (c) Each Lender shall be unconditionally and irrevocably liable,
without regard to the occurrence of any Default or Event of Default, to the
extent of the Percentage Share of such Lender at the time of issuance of each
Letter of Credit, to reimburse, on demand, the Agent, as the issuer of such
Letter of Credit, for the amount of each Letter of Credit Payment under such
Letter of Credit. Each payment in respect of any Letter of Credit shall be
deemed to be a Floating Rate Loan by each Lender to the extent of funds
delivered by such Lender to the Agent with respect to such payment and shall to
such extent be deemed a Floating Rate Loan under and shall be evidenced by the
Note of such Lender.
          (d) EACH LENDER AGREES TO SEVERALLY INDEMNIFY THE AGENT, AS THE ISSUER
OF EACH LETTER OF CREDIT, AND THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT AND AFFILIATES OF THE AGENT (TO THE EXTENT NOT REIMBURSED BY
THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO),
RATABLY ACCORDING TO THE PERCENTAGE SHARE OF SUCH LENDER AT THE TIME OF ISSUANCE
OF SUCH LETTER OF CREDIT, FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS,
OBLIGATIONS, LOSSES, DAMAGES,

- 17 -



--------------------------------------------------------------------------------



 



PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY
KIND WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING, WITHOUT LIMITATION, ANY TIME
FOLLOWING THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF
THIS AGREEMENT) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT AS THE
ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR SUCH LETTER OF CREDIT OR ANY ACTION TAKEN OR OMITTED BY THE
AGENT AS THE ISSUER OF SUCH LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES UNDER OR IN CONNECTION WITH
ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY LIABILITIES, CLAIMS,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS IMPOSED, INCURRED OR ASSERTED AS A RESULT OF THE
NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF THE AGENT AS THE ISSUER OF SUCH
LETTER OF CREDIT OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES; PROVIDED THAT NO LENDER (OTHER THAN THE AGENT
AS THE ISSUER OF A LETTER OF CREDIT) SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE GROSS
NEGLIGENCE WHETHER SOLE OR CONCURRENT OR WILLFUL MISCONDUCT OF THE AGENT AS THE
ISSUER OF A LETTER OF CREDIT. THE AGREEMENTS IN THIS SECTION 2.2(d) SHALL
SURVIVE THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS AND THE TERMINATION OF
THIS AGREEMENT.
     2.3 Use of Loan Proceeds and Letters of Credit. (a) Proceeds of the Loan
shall be used solely to finance Borrower’s share of capital expenditures for the
development of the Project Fields, to refinance shareholder debt and other
projects and/or acquisitions evaluated by and acceptable to the Agent.
          (b) Letters of Credit shall be used solely for other general limited
liability company purposes and to support Commodity Hedge Agreements and Rate
Management Transactions.”
     2.4 Interest. Subject to the terms of this Agreement (including, without
limitation, Section 2.17), interest on the Loans shall accrue and be payable at
a rate per annum equal to the Floating Rate for each Floating Rate Loan and the
Adjusted LEBO Rate for each LIBO Rate Loan. Interest on all Floating Rate Loans
shall be computed on the basis of a year of 365 or 366 days, as applicable, for
the actual days elapsed (including the first day but excluding the last day)
during the period for which payable. Interest on all LIBO Rate Loans shall be
computed on the basis of a year of 360 days for the actual days elapsed
(including the first day but excluding the last day) during the period for which
payable. Notwithstanding the foregoing, interest on past-due principal and, to
the extent permitted by applicable law, past-due interest, shall accrue at the
Default Rate, computed on the basis of a year of 365 or 366 days, as the case
may be, for

- 18 -



--------------------------------------------------------------------------------



 



the actual days elapsed (including the first day but excluding the last day)
during the period for which payable, and shall be payable upon demand by the
Lender at any time as to all or any portion of such interest. In the event that
the Borrower fails to select the duration of any Interest Period for any LIBO
Rate Loan within the time period and otherwise as provided herein, such Loan (if
outstanding as a LIBO Rate Loan) will be automatically converted into a Floating
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Floating Rate Loan) will remain as, or (if not then
outstanding) will be made as, a Floating Rate Loan. Interest provided for herein
shall be calculated on unpaid sums actually advanced and outstanding pursuant to
the terms of this Agreement and only for the period from the date or dates of
such advances until repayment.
     2.5 Repayment of Loans and Interest. Accrued and unpaid interest on each
outstanding Floating Rate Loan shall be due and payable monthly commencing on
the first day of August 2006, and continuing on the first day of each calendar
month thereafter while any Floating Rate Loan remains outstanding, the payment
in each instance to be the amount of interest which has accrued and remains
unpaid in respect of the relevant Loan. Accrued and unpaid interest on each
outstanding LIBO Rate Loan shall be due and payable on the last day of the
Interest Period for such LIBO Rate Loan corresponding to the day of the calendar
month on which such Interest Period commenced, the payment in each instance to
be the amount of interest which has accrued and remains unpaid in respect of the
relevant Loan. The Loan Balance, together with all accrued and unpaid interest
thereon, shall be due and payable at Final Maturity. At the time of making each
payment hereunder or under the Note, the Borrower shall specify to the Lender
the Loans or other amounts payable by the Borrower hereunder to which such
payment is to be applied. In the event the Borrower fails to so specify, or if
an Event of Default has occurred and is continuing, the Lender may apply such
payment as it may elect in its sole discretion.
     2.6 Outstanding Amounts. The outstanding principal balance of the Notes
reflected by the notations by the Lenders on their records shall be deemed
rebuttably presumptive evidence of the principal amount owing on the Notes. The
liability for payment of principal and interest evidenced by the Notes shall be
limited to principal amounts actually advanced and outstanding pursuant to this
Agreement and interest on such amounts calculated in accordance with this
Agreement.
     2.7 Time, Place, and Method of Payments. All payments required pursuant to
this Agreement or the Notes shall be made in lawful money of the United States
of America and in immediately available funds, shall be deemed received by the
Lender on the Business Day received, or on the next Business Day following
receipt if such receipt is after 2:00 p.m., Central Standard or Central Daylight
Time, as the case may be, on any Business Day, and shall be made at the
Principal Office. Except as provided to the contrary herein, if the due date of
any payment hereunder or under the Notes would otherwise fall on a day which is
not a Business Day, such date shall be extended to the next succeeding Business
Day, and interest shall be payable for any principal so extended for the period
of such extension.
     2.8 Pro Rata Treatment: Adjustments. (a) Except to the extent otherwise
expressly provided herein, (i) each borrowing pursuant to this Agreement shall
be made from the Lenders pro rata in accordance with their respective Percentage
Shares, (ii) each reduction of the sum of

- 19 -



--------------------------------------------------------------------------------



 



the Facility Amounts of the Lenders at the request of the Borrower, as well as
any subsequent increase in the sum of the Facility Amounts of the Lenders at the
request of the Borrower and with written agreement of the Agent and the Required
Lenders shall serve to adjust the Facility Amounts of the Lenders pro rata in
accordance with the Facility Amounts of the Lenders in effect immediately prior
to any such adjustment, (iii) each payment by the Borrower of fees shall be made
for the account of the Lenders pro rata in accordance with their respective
Percentage Shares, (iv) each payment of principal of Loans shall be made for the
account of the Lenders pro rata in accordance with their Percentage Shares of
the Loan Balance, and (v) each payment of interest on Loans shall be made for
the account of the Lenders pro rata in accordance with their Percentage Shares
of the aggregate amount of interest due and payable to the Lenders.
          (b) The Agent shall distribute all payments with respect to the
Obligations to the Lenders promptly upon receipt in like funds as received. In
the event that any payments made hereunder by the Borrower at any particular
time are insufficient to satisfy in full the Obligations due and payable at such
time, such payments shall be applied (i) first, to fees and expenses due
pursuant to the terms of this Agreement or any other Loan Document, (ii) second,
to accrued interest, (iii) third, to the Loan Balance, and (iv) last, to any
other Obligations.
          (c) If any Lender (for purposes of this Section, a “Benefitted
Lender”) shall at any time receive any payment of all or part of its portion of
the Obligations, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 7.1(f) or Section 7.1(g), or otherwise) in an
amount greater than such Lender was entitled to receive pursuant to the terms
hereof, such Benefitted Lender shall purchase for cash from the other Lenders
such portion of the Obligations of such other Lenders, or shall provide such
other Lenders with the benefits of any such Collateral or the proceeds thereof,
as shall be necessary to cause such Benefitted Lender to share the excess
payment or benefits of such Collateral or proceeds with each of the Lenders
according to the terms hereof. If all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded and the purchase price and benefits returned by such Lender,
to the extent of such recovery, but without interest. The Borrower agrees that
each such Lender so purchasing a portion of the Obligations of another Lender
may exercise all rights of payment (including rights of set-off) with respect to
such portion as fully as if such Lender were the direct holder of such portion.
If any Lender ever receives, by voluntary payment, exercise of rights of set-off
or banker’s lien, counterclaim, cross-action or otherwise, any funds of the
Borrower to be applied to the Obligations, or receives any proceeds by
realization on or with respect to any Collateral, all such funds and proceeds
shall be forwarded immediately to the Agent for distribution in accordance with
the terms of this Agreement.
     2.9 Borrowing Base Determinations. (a) The Borrowing Base as of the Closing
Date is acknowledged by the Borrower and the Lender to be $0 for Facility A,
$18,500,000 for Facility B and $5,000,000 for Facility C. The Facility A
Borrowing Base will be comprised of Borrower’s proved developed producing
properties. The Facility B Borrowing Base will be comprised of Borrower’s proved
developed shut-in properties. The Facility C Borrowing Base will be comprised of
Borrower’s 20% general partner interest in FWOE Partners L.P. Notwithstanding
the foregoing, the maximum aggregate Borrowing Base for Facility A, B and C may
never exceed $80,000,000.

- 20 -



--------------------------------------------------------------------------------



 



          (b) The Borrowing Base shall be redetermined semi-annually on the
basis of information supplied by the Borrower in compliance with the provisions
of this Agreement, including, without limitation, Reserve Reports, and all other
relevant information available to the Lenders. In addition, the Agent shall, in
the normal course of business following a request of the Borrower, redetermine
the Borrowing Base; provided, however, the Lenders shall not be obligated to
respond to no more than ten such requests during 2006 and two such requests in
each subsequent calendar year. The Borrower may make additional requests for
which agreement will not be unreasonably withheld by the Lenders.
Notwithstanding the foregoing, the Lenders may at their discretion redetermine
the Borrowing Base as set forth in Section 2.9(a) at any time and from time to
time.
          (c) The Borrowing Base for Facility A shall be activated and
redetermined following the completion of facilities and pipeline and Ryder Scott
Company classification of the reserves of the successful wells in each Project
Field as proved developed producing. The Borrowing Base for Facility B will be
redetermined following the completion, testing and Ryder Scott Company
classification of the reserves of each of the successful wells in each Project
Field as proved developed shut-in. The Borrowing Base for Facility C will be
redetermined each time Facility A or Facility B is redetermined.
          (d) Upon each determination of the Borrowing Base by the Lenders, the
Agent shall notify the Borrower orally (confirming such notice promptly in
writing) of such determination, and the Borrowing Base so communicated to the
Borrower shall become effective upon such written notification and shall remain
in effect until the next subsequent determination of the Borrowing Base and the
monthly amount by which the Borrowing Base shall be reduced.
          (e) The Borrowing Base shall represent the determination by the
Lenders, in accordance with the applicable definitions and provisions herein
contained and their customary lending practices for loans of this nature, of the
value, for loan purposes, of the Mortgaged Properties, subject, in the case of
any increase in the Borrowing Base, to the credit approval process of the
Lenders. Furthermore, the Borrower acknowledges that the determination of the
Borrowing Base contains an equity cushion (market value in excess of loan
value), which is acknowledged by the Borrower to be essential for the adequate
protection of the Lenders.
     2.10 Mandatory Prepayments. If at any time the sum of the Loan Balance for
Facility A, B and C and the L/C Exposure (for Facility A and Facility B) exceeds
the Borrowing Base then in effect and exceeds the Borrowing Base for Facility A,
B and C, the Borrower shall, within 5 Business Days of notice from the Lenders
of such occurrence, (a) prepay, or make arrangements acceptable to the Lenders
for the prepayment of, the amount of such excess for application on the Loan
Balance (for the applicable Facility), (b) provide additional collateral, of
character and value satisfactory to the Lenders in their reasonable discretion,
to secure the Obligations by the execution and delivery to the Agent of security
instruments in form and substance satisfactory to the Agent in the exercise of
its reasonable discretion, or (c) effect any combination of the alternatives
described in clauses (a) and (b) of this Section and acceptable to the Agent in
its reasonable discretion. In the event that a mandatory prepayment is required
under this Section and the amount owed on the Notes plus accrued interest is
less than the amount required to be prepaid, the Borrower shall repay the amount
owed on the applicable Facility, plus accrued interest and, in accordance with
the provisions of the relevant Letter of

- 21 -



--------------------------------------------------------------------------------



 



Credit Applications executed by the Borrower or otherwise to the reasonable
satisfaction of the Agent, deposit with the Agent, as additional collateral
securing the Obligations, an amount of cash, in immediately available funds,
equal to the L/C Exposure minus the Borrowing Base. The cash deposited with the
Agent in satisfaction of the requirement provided in this Section may be
invested, at the reasonable discretion of the Agent and then only at the express
direction of the Borrower as to investment vehicle and maturity (which shall be
no later than the latest expiry date of any then outstanding Letter of Credit),
for the account of the Borrower in cash or cash equivalent investments offered
by or through the Agent.”
     2.11 Voluntary Prepayments and Conversions of Loans. Subject to applicable
provisions of this Agreement, the Borrower shall have the right at any time or
from time to time to prepay Loans and to convert Loans of one type or with one
Interest Period into Loans of another type or with a different Interest Period;
provided, however, that (a) the Borrower shall give the Lender notice of each
such prepayment or conversion of all or any portion of a LIBO Rate Loan no less
than two Business Days prior to prepayment or conversion, (b) any LIBO Rate Loan
may be prepaid or converted only on the last day of an Interest Period for such
Loan, (c) the Borrower shall pay all accrued and unpaid interest on the amounts
prepaid or converted, and (d) no such prepayment or conversion shall serve to
postpone the repayment when due of any Obligation.
     2.12 Commitment Fee. In addition to interest on the Notes as provided
herein and all other fees payable hereunder and to compensate the Lenders for
maintaining funds available, the Borrower shall pay to the Agent for the account
of the Lenders, in immediately available funds, on the first day of July, 2006,
and on the first day of each third calendar month thereafter during the
Commitment Period, a fee in the amount of .375% per annum, calculated on the
basis of a year of 365 or 366 days, as the case may be, for the actual days
elapsed (including the first day but excluding the last day), on the average
daily amount of the Available Commitment during the preceding quarterly period.
     2.13 Facility Fee. The Borrower shall pay the Facility Fees as set forth in
the Fee Agreement of even date herewith.
     2.14 Letter of Credit Fee. In addition to interest on the Note as provided
herein and all other fees payable hereunder, the Borrower agrees to pay to the
Agent for the account of the Lenders, on the date of issuance of each Letter of
Credit, a fee equal to the greater of $500 or 2.00% calculated on the basis of a
year of 365 or 366 days, as the case may be, for the actual days elapsed
(including the first day but excluding the last day), on the face amount of such
Letter of Credit during the period for which such Letter of Credit is issued;
provided, however, in the event such Letter of Credit is canceled prior to its
original expiry date or a payment is made by the Lender with respect to such
Letter of Credit, the Lender shall, within 30 days after such cancellation or
the making of such payment, rebate to the Borrower the unearned portion of such
fee. The Borrower also agrees to pay to the Lender on demand its customary
letter of credit transactional fees, including, without limitation, amendment
fees, payable with respect to each Letter of Credit.”
     2.15 Loans to Satisfy Obligations of Borrower. The Lenders may, but shall
not be obligated to, but only if an Event of Default exists, make Loans for the
benefit of the Borrower

- 22 -



--------------------------------------------------------------------------------



 



and apply proceeds thereof to the satisfaction of any condition, warranty,
representation, or covenant of the Borrower contained in this Agreement or any
other Loan Document. Any such Loan shall be evidenced by the Note and shall be
made as a Floating Rate Loan.
     2.16 Security Interest in Accounts; Right of Offset. As security for the
payment and performance of the Obligations, the Borrower hereby transfers,
assigns, and pledges to the Agent for the benefit of the Lenders and grants to
the Agent for the benefit of the Lenders a security interest in all funds of the
Borrower now or hereafter or from time to time on deposit with the Agent and
such Lender, with such interest of the Lender to be retransferred, reassigned,
and/or released by the Agent and each Lender, as the case may be, at the expense
of the Borrower upon payment in full and complete performance by the Borrower of
all Obligations. All remedies as secured party or assignee of such funds shall
be exercisable by the Lender during the existence of the occurrence of any Event
of Default, regardless of whether the exercise of any such remedy would result
in any penalty or loss of interest or profit with respect to any withdrawal of
funds deposited in a time deposit account prior to the maturity thereof.
Furthermore, the Borrower hereby grants to the Agent and each Lender the right,
exercisable during the existence of an Event of Default, of offset or banker’s
lien against all funds of the Borrower now or hereafter or from time to time on
deposit with the Agent and each Lender, regardless of whether the exercise of
any such remedy would result in any penalty or loss of interest or profit with
respect to any withdrawal of funds deposited in a time deposit account prior to
the maturity thereof, provided that such Obligation shall have matured, whether
by acceleration of maturity or otherwise.
     2.17 General Provisions Relating to Interest. (a) It is the intention of
the parties hereto to comply strictly with the usury laws of the State of Texas
and the United States of America. In this connection, there shall never be
collected, charged, or received on the sums advanced hereunder interest in
excess of that which would accrue at the Highest Lawful Rate. For purposes of
Chapter 303 of the Texas Finance Code (Vernon’s 1999), the Borrower agrees that
the Highest Lawful Rate shall be the “weekly ceiling” as defined in such
Section, provided that the Lenders may also rely, to the extent permitted by
applicable laws of the State of Texas or the United States of America, on
alternative maximum rates of interest under other laws of the State of Texas or
the United States of America applicable to the Lender, if greater.
          (b) Notwithstanding anything herein or in the Note to the contrary,
during any Limitation Period, the interest rate to be charged on amounts
evidenced by the Note shall be the Highest Lawful Rate, and the obligation, if
any, of the Borrower for the payment of fees or other charges deemed to be
interest under applicable law shall be suspended. During any period or periods
of time following a Limitation Period, to the extent permitted by applicable
laws of the State of Texas or the United States of America, the interest rate to
be charged hereunder shall remain at the Highest Lawful Rate until such time as
there has been paid to the Lender (i) the amount of interest in excess of that
accruing at the Highest Lawful Rate that the Lender would have received during
the Limitation Period had the interest rate remained at the otherwise applicable
rate, and (ii) all interest and fees otherwise payable to the Lender but for the
effect of such Limitation Period.
          (c) If, under any circumstances, the aggregate amounts paid on the
Note or under this Agreement or any other Loan Document include amounts which by
law are deemed interest and which would exceed the amount permitted if the
Highest Lawful Rate were in effect,

- 23 -



--------------------------------------------------------------------------------



 



the Borrower stipulates that such payment and collection will have been and will
be deemed to have been, to the extent permitted by applicable laws of the State
of Texas or the United States of America, the result of mathematical error on
the part of the Borrower and the Lender; and the Lenders shall promptly refund
the amount of such excess (to the extent only of such interest payments in
excess of that which would have accrued and been payable on the basis of the
Highest Lawful Rate) upon discovery of such error by the Lender or notice
thereof from the Borrower. In the event that the maturity of any Obligation is
accelerated, by reason of an election by the Lender or otherwise, or in the
event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed the Highest Lawful
Rate; and excess amounts paid which by law are deemed interest, if any, shall be
credited by the Lender on the principal amount of the Obligations, or if the
principal amount of the Obligations shall have been paid in full, refunded to
the Borrower.
          (d) All sums paid, or agreed to be paid, to the Lender for the use,
forbearance and detention of the proceeds of any advance hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full term hereof until paid in full so that the actual
rate of interest is uniform but does not exceed the Highest Lawful Rate
throughout the full term hereof.
     2.18 Yield Protection. (a) Without limiting the effect of the other
provisions of this Section (but without duplication), the Borrower shall pay to
the Lenders from time to time such amounts as the Lenders may determine are
necessary to compensate it for any Additional Costs incurred by the Lenders.
          (b) Without limiting the effect of the other provisions of this
Section (but without duplication), the Borrower shall pay to the Lenders from
time to time on request such amounts as the Lenders may determine are necessary
to compensate the Lender for any costs attributable to the maintenance by the
Lenders (or any Applicable Lending Office), pursuant to any Regulatory Change,
of capital in respect of the Commitment, such compensation to include, without
limitation, an amount equal to any reduction of the rate of return on assets or
equity of the Lender (or any Applicable Lending Office) to a level below that
which the Lender (or any Applicable Lending Office) could have achieved but for
such Regulatory Change.
          (c) Without limiting the effect of the other provisions of this
Section (but without duplication), in the event that any Requirement of Law or
Regulatory Change or the compliance by the Lenders therewith shall (i) impose,
modify, or hold applicable any reserve, special deposit, or similar requirement
against any Letter of Credit or obligation to issue Letters of Credit, or (ii)
impose upon the Lenders any other condition regarding any Letter of Credit or
obligation to issue Letters of Credit, and the result of any such event shall be
to increase the cost to the Lenders of issuing or maintaining any Letter of
Credit or obligation to issue Letters of Credit or any liability with respect to
payments by the Lenders under Letters of Credit, or to reduce any amount
receivable in connection therewith, then within 15 days of demand by the
Lenders, the Borrower shall pay to the Lenders, from time to time as specified
by the Lender, additional amounts which shall be sufficient to compensate the
Lenders for such increased cost or reduced amount receivable.

- 24 -



--------------------------------------------------------------------------------



 



          (d) Without limiting the effect of the other provisions of this
Section (but without duplication), the Borrower shall pay to the Lenders such
amounts as shall be sufficient in the reasonable opinion of the Lender to
compensate it for any loss, cost, or expense incurred by and as a result of:
     (i) any payment, prepayment, or conversion by the Borrower of a LIBO Rate
Loan on a date other than the last day of an Interest Period for such Loan; or
     (ii) any failure by the Borrower to borrow a LIBO Rate Loan from the
Lenders on the date for such borrowing specified in the relevant Borrowing
Request;
such compensation to include, without limitation, with respect to any LIBO Rate
Loan, an amount equal to the excess, if any, of (A) the amount of interest which
would have accrued on the principal amount so paid, prepaid, converted, or not
borrowed for the period from the date of such payment, prepayment, conversion,
or failure to borrow to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, the Interest Period for such
Loan which would have commenced on the date of such failure to borrow) at the
applicable rate of interest for such Loan provided for herein over (B) the
interest component (as reasonably determined by the Lender) of the amount (as
reasonably determined by the Lenders) the Lenders would have bid in the London
interbank market for Dollar deposits of amounts comparable to such principal
amount and maturities comparable to such period; provided, however, that the
Lenders shall be limited to recover their actual losses, and not anticipated
profits.
          (e) Determinations by the Lenders for purposes of this Section of the
effect of any Regulatory Change on capital maintained, their costs or rate of
return, maintaining Loans, issuing Letters of Credit, its obligation to make
Loans and issue Letters of Credit, or on amounts receivable by it in respect of
Loans, Letters of Credit, or such obligations, and the additional amounts
required to compensate the Lenders under this Section shall be rebuttable
presumptions of the additional amounts due, provided that such determinations
are made on a reasonable basis. The Lenders shall furnish the Borrower with a
certificate setting forth in reasonable detail the basis and amount of increased
costs incurred or reduced amounts receivable as a result of any such event, and
the statements set forth therein shall be rebuttable presumptions of the
additional amounts due. The Lenders shall (i) notify the Borrower, as promptly
as practicable after the Lender obtains knowledge of any Additional Costs or
other sums payable pursuant to this Section and determines to request
compensation therefore, of any event occurring after the Closing Date which will
entitle the Lenders to compensation pursuant to this Section; provided that the
Borrower shall not be obligated for the payment of any Additional Costs or other
sums payable pursuant to this Section after the earlier of (A) the Final
Maturity (provided that the Obligations have been paid in full) and (B) the
expiration of the Commitment (provided that the Obligations have been paid in
full) to the extent such Additional Costs or other sums accrued more than
90 days prior to the date upon which the Borrower was given such notice; and
(ii) designate a different Applicable Lending Office for the Loans of the
Lenders affected by such event if such designation will avoid the need for or
reduce the amount of such compensation and will not, in the sole opinion of the
Lenders, be materially disadvantageous to the Lenders. If the Lenders request
compensation from the Borrower under this Section, the Borrower may, by

- 25 -



--------------------------------------------------------------------------------



 



notice to the Lenders, require that the Loans by the Lenders of the type with
respect to which such compensation is requested be converted into Floating Rate
Loans in accordance with Section 2.11. Any compensation requested by the Lenders
pursuant to this Section shall be due and payable to the Lenders within fifteen
days of delivery of any such notice by the Lenders to the Borrower.
          (f) The Lenders agree that it shall not request, and the Borrower
shall not be obligated to pay, any Additional Costs or other sums payable
pursuant to this Section unless similar additional costs and other sums payable
are also generally assessed by the Lenders against other customers of the
Lenders similarly situated where such customers are subject to documents
providing for such assessment.
     2.19 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, no more than 5 separate Loans shall be outstanding at any one
time, with, for purposes of this Section, all Floating Rate Loans constituting
one Loan and all LIBO Rate Loans for the same Interest Period constituting one
Loan. Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any interest rate for any LIBO Rate Loan for any Interest
Period therefor:
     (a) the Lenders determine (which determination shall be conclusive) that
quotations of interest rates for the deposits referred to in the definition of
“LIBO Rate” in Section 1.2 are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining the rate of interest for
such Loan as provided in this Agreement; or
     (b) the Lenders determine (which determination shall be conclusive) that
the rates of interest referred to in the definition of “LIBO Rate” in
Section 1.2 upon the basis of which the rate of interest for such Loan for such
Interest Period is to be determined do not accurately reflect the cost to the
Lenders of making or maintaining such Loan for such Interest Period,
then the Lenders shall give the Borrower prompt notice thereof; and so long as
such condition remains in effect, the Lenders shall be under no obligation to
make LIBO Rate Loans or to convert Loans of any other type into LIBO Rate Loans,
and the Borrower shall, on the last day of the then current Interest Period for
each outstanding LIBO Rate Loan, either prepay such LIBO Rate Loan or convert
such Loan into another type of Loan in accordance with Section 2.11. Before
giving such notice pursuant to this Section, the Lenders will designate a
different available Applicable Lending Office for LIBO Rate Loans or take such
other action as the Borrower may request if such designation or action will
avoid the need to suspend the obligation of the Lenders to make LIBO Rate Loans
hereunder and will not, in the opinion of the Lenders, be materially
disadvantageous to the Lender.
     2.20 Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for the Lenders or their Applicable Lending
Office to (a) honor its obligation to make any type of LIBO Rate Loans
hereunder, or (b) maintain any type of LIBO Rate Loans hereunder, then the
Lender shall promptly notify the Borrower thereof; and the obligation of the
Lenders hereunder to make such type of LIBO Rate Loans and to convert other

- 26 -



--------------------------------------------------------------------------------



 



types of Loans into LIBO Rate Loans of such type shall be suspended until such
time as the Lenders may again make and maintain LIBO Rate Loans of such type,
and the outstanding LIBO Rate Loans of such type shall be converted into
Floating Rate Loans in accordance with Section 2.11. Before giving such notice
pursuant to this Section, the Lenders will designate a different available
Applicable Lending Office for LIBO Rate Loans or take such other action as the
Borrower may request if such designation or action will avoid the need to
suspend the obligation of the Lenders to make LIBO Rate Loans and will not, in
the opinion of the Lender, be disadvantageous to the Lenders.
     2.21 Regulatory Change. In the event that by reason of any Regulatory
Change, the Lenders (a) incur Additional Costs based on or measured by the
excess above a specified level of the amount of a category of deposits or other
liabilities of the Lenders which includes deposits by reference to which the
interest rate on any LIBO Rate Loan is determined as provided in this Agreement
or a category of extensions of credit or other assets of such Lenders which
includes any LIBO Rate Loan, or (b) becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, then, at
the election of the Lenders with notice to the Borrower, the obligation of the
Lenders to make such LIBO Rate Loans and to convert Floating Rate Loans into
such LIBO Rate Loans shall be suspended until such time as such Regulatory
Change ceases to be in effect, and all such outstanding LIBO Rate Loans shall be
converted into Floating Rate Loans in accordance with Section 2.11.
     2.22 Limitations on Interest Periods. Each Interest Period selected by the
Borrower (a) which commences on the last Business Day of a calendar month (or,
with respect to any LIBO Rate Loan, any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month, (b) which would
otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day (or, with respect to any LIBO Rate Loan, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day), (c) which would otherwise commence before and end after
Final Maturity shall end on Final Maturity, and (d) shall have a duration of not
less than one month, as to any LIBO Rate Loan, and, if any Interest Period would
otherwise be a shorter period, the relevant Loan shall be a Floating Rate Loan
during such period.
     2.23 Letters in Lieu of Transfer Orders. The Agent agrees that none of the
letters in lieu of transfer or division orders provided by the Borrower pursuant
to Section 3.1(f)(iii) or Section 5.10 will be sent to the addressees thereof
prior to the occurrence of an Event of Default, at which time the Agent may, at
its option and in addition to the exercise of any of its other rights and
remedies, send any or all of such letters.
     2.24 Power of Attorney. The Borrower hereby designates the Agent as its
Agent and attorney-in-fact, to act in its name, place, and stead for the purpose
of completing and, upon the occurrence of an Event of Default, delivering any
and all of the letters in lieu of transfer orders delivered by the Borrower to
the Agent pursuant to Section 3.1(f)(iii) or Section 5.10, including, without
limitation, completing any blanks contained in such letters and attaching
exhibits thereto describing the relevant Collateral. The Borrower hereby
ratifies and confirms all that the Agent shall lawfully do or cause to be done
by virtue of this power of attorney and the rights granted with respect to such
power of attorney. This power of attorney is coupled with the interests of

- 27 -



--------------------------------------------------------------------------------



 



the Agent in the Collateral, shall commence and be in full force and effect as
of the Closing Date and shall remain in full force and effect and shall be
irrevocable so long as any Obligation remains outstanding or unpaid or any
Commitment exists. The powers conferred on the Agent by this appointment are
solely to protect the interests of the Agent under the Loan Documents and shall
not impose any duty upon the Agent to exercise any such powers. The Agent shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers and shall not be responsible to the Borrower or any
other Person for any act or failure to act with respect to such powers, except
for gross negligence or willful misconduct.
ARTICLE III
CONDITIONS
     The obligations of the Agent and the Lenders to enter into this Agreement
and to make Loans and issue Letters of Credit are subject to the satisfaction of
the following conditions precedent:
     3.1 Receipt of Loan Documents and Other Items. The Lenders shall have no
obligation under this Agreement unless and until all matters incident to the
consummation of the transactions contemplated herein, including, without
limitation, the review by the Agent or its counsel of the title of the Borrower
to its Oil and Gas Properties, shall be satisfactory to the Agent, and the Agent
shall have received, reviewed, and approved the following documents and other
items, appropriately executed when necessary and, where applicable, acknowledged
by one or more authorized officers of the Borrower, all in form and substance
satisfactory to the Lender and dated, where applicable, of even date herewith or
a date prior thereto and acceptable to the Lender:
     (a) multiple counterparts of this Agreement, as requested by the Lender;
     (b) the Notes;
     (c) copies of the formation documents of the Borrower and all amendments
thereto, accompanied by a certificate dated the Closing Date issued by the
secretary or an assistant secretary or another authorized representative of the
Borrower to the effect that each such copy is correct and complete;
     (d) a certificate of incumbency dated the Closing Date, including specimen
signatures of all officers or other representatives of the Borrower who are
authorized to execute Loan Documents on behalf of the Borrower, such certificate
being executed by the manager or another authorized representative of the
Borrower;
     (e) copies of resolutions of the Borrower, adopted by the board of
directors of the Borrower approving the Loan Documents to which the Borrower is
a party and authorizing the transactions contemplated herein and therein,
accompanied by a certificate dated the Closing Date issued by the manager or

- 28 -



--------------------------------------------------------------------------------



 



another authorized representative of the Borrower to the effect that such copies
are true and correct copies of resolutions duly adopted and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified, or rescinded in any respect, and
are in full force and effect as of the date of such certificate;
     (f) multiple counterparts, as requested by the Agent, of the following
Security Instruments creating, evidencing, perfecting, and otherwise
establishing Liens in favor of the Lender in and to the Collateral:
     (i) Mortgage and Deed of Trust, Indenture, Security Agreement, Assignment
of Production, and Financing Statement from the Borrower covering all Oil and
Gas Properties of the Borrower in the current Borrowing Base and all
improvements, personal property, and fixtures related thereto;
     (ii) Financing Statements from the Borrower, as debtor, constituent to the
instrument described in clause (i) above;
     (iii) undated letters, in form and substance satisfactory to the Lender,
from the Borrower to each purchaser of production and disburser of the proceeds
of production from or attributable to the Mortgaged Properties, together with
additional letters with the addressees left blank, authorizing and directing the
addressees to make future payments attributable to production from the Mortgaged
Properties directly to the Lender;
     (iv) Security Agreement from the Borrower pledging all accounts, contract
rights, etc.;
     (v) Financing Statements from the Borrower, as debtor, constituent to the
instrument described in clause (iv) above;
     (vi) Pledge Agreement from the Borrower pledging its general partner
interest in FWOE Partners L.P.;
     (vii) Financing Statements from the Borrower, as debtor, constituent to the
instrument described in clause (vi) above.
     (g) certificates dated as of a recent date from the Secretary of State or
other appropriate Governmental Authority evidencing the existence or
qualification and good standing of the Borrower in its jurisdictions of
formation and in any other jurisdictions where it does business;
     (h) unaudited Financial Statements of the Borrower as of March 31, 2006;

- 29 -



--------------------------------------------------------------------------------



 



     (i) results of searches of the UCC Records of the Secretary of State of the
States of Texas, Delaware, and Louisiana from a source acceptable to the Lender
and reflecting no Liens against any of the Collateral as to which perfection of
a Lien is accomplished by the filing of a financing statement other than in
favor of the Lender;
     (j) confirmation, acceptable to the Lender, of the title of the Borrower to
the Mortgaged Properties, free and clear of Liens other than Permitted Liens;
     (k) all operating, lease, sublease, royalty, sales, exchange, processing,
farm-out, bidding, pooling, unitization, communitization, and other material
agreements relating to the Mortgaged Properties reasonably requested by the
Lender;
     (1) engineering reports covering the Mortgaged Properties;
     (m) the opinion of James Gilbert, counsel to the Borrower, in the form
attached hereto as Exhibit IV, with such changes thereto as may be approved by
the Lender;
     (n) certificates evidencing the insurance coverage required pursuant to
Section 5.21;
     (o) payment of the fees covered by the Fee Agreement of even date herewith;
     (p) payment of the fees described in Section 5.17;
     (q) Subordination Agreement;
     (r) Completion and Liquidity Maintenance Agreement;
     (s) copy of Put Right Agreement between Borrower and PrimeEnergy
Corporation acceptable to the Agent; and
     (t) such other agreements, documents, instruments, opinions, certificates,
waivers, consents, and evidence as the Lender may reasonably request.
     3.2 Each Loan and Letter of Credit. In addition to the conditions precedent
stated elsewhere herein, the Lenders shall not be obligated to make any Loan or
issue any Letter of Credit unless:
     (a) the Borrower shall have delivered to the Agent a Borrowing Request at
least the requisite time prior to the requested date for the relevant Loan, or a
Letter of Credit Application at least three Business Days prior to the requested
issuance date for the relevant Letter of Credit; and each statement or
certification made in such Borrowing Request or Letter of Credit Application, as

- 30 -



--------------------------------------------------------------------------------



 



the case may be, shall be true and correct in all material respects on the
requested date for such Loan or the issuance of such Letter of Credit;
     (b) no Event of Default or Default shall exist or will occur as a result of
the making of the requested Loan or the issuance of the requested Letter of
Credit;
     (c) if requested by the Agent, the Borrower shall have delivered evidence
satisfactory to the Agent substantiating any of the material matters contained
in this Agreement which are necessary to enable the Borrower to qualify for such
Loan or the issuance of such Letter of Credit;
     (d) no event shall have occurred which, in the reasonable opinion of the
Lender, would have a Material Adverse Effect;
     (e) each of the representations and warranties contained in this Agreement
shall be true and correct and shall be deemed to be repeated by the Borrower as
if made on the requested date for such Loan or the issuance of such Letter of
Credit (except to the extent such representations and warranties expressly refer
to an earlier date, in which case, they shall be true and correct as of such
earlier date) provided, however, for purposes of this Section 3.2, in each
representation and warranty in Article IV that makes reference to an Exhibit,
the representation under this Section 3.2 that such representation and warranty
in Article IV is true on and as of the date of the making of such Loan or the
issuance of such Letter of Credit shall take into account (i) any subsequent
amendments to any Exhibit referred to therein, (ii) any exception contained in a
written notice received by the Lender which makes specific reference to the
applicable Exhibit, or (iii) any written disclosure made by the Borrower or any
of its Subsidiaries prior to the date as of which such representation or
warranty is made, provided that such amendment, exception or disclosure has been
consented to by the Lender if such amendment, exception or disclosure amends or
waives provisions of this Agreement or is otherwise required under the terms of
this Agreement.
     (f) all of the Security Instruments shall be in full force and effect and
provide to the Lenders the security intended thereby;
     (g) neither the consummation of the transactions contemplated hereby nor
the making of such Loan or the issuance of such Letter of Credit shall
contravene, violate, or conflict with any Requirement of Law;
     (h) the Borrower shall hold full legal title to the Collateral and be the
sole beneficial owner thereof;
     (i) the Agent and the Lenders shall have received the payment of all fees
payable to the Agent and the Lenders hereunder and reimbursement from the
Borrower, or special legal counsel for the Agent shall have received payment
from the Borrower, for (i) all reasonable fees and expenses of counsel to the

- 31 -



--------------------------------------------------------------------------------



 



Agent for which the Borrower is responsible pursuant to applicable provisions of
this Agreement and for which invoices have been presented at least 15 days prior
to the date of the relevant Loan or Letter of Credit Application (otherwise the
initial Borrowing which must be presented at least two days prior to the Closing
Date), and (ii) estimated fees charged by filing officers and other public
officials incurred or to be incurred in connection with the filing and
recordation of any Security Instruments, for which invoices have been presented
as of or prior to the date of the requested Loan or Letter of Credit Application
(otherwise the initial Borrowing which must be presented at least five days
prior to the Closing Date); and
     (j) all matters incident to the consummation of the transactions hereby
contemplated shall be satisfactory to the Lender.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Agent and the Lenders to enter into this Agreement and to
make the Loans and issue Letters of Credit, the Borrower represents and warrants
to the Agent and the Lenders (which representations and warranties shall survive
the delivery of the Notes) that:
     4.1 Due Authorization. The execution and delivery by the Borrower of this
Agreement and the borrowings hereunder, the execution and delivery by the
Borrower of the Note, the repayment of the Notes and interest and fees provided
for in the Notes and this Agreement, the execution and delivery of the Security
Instruments by the Borrower and the performance of all obligations of the
Borrower under the Loan Documents are within the power of the Borrower, have
been duly authorized by all necessary limited liability company action by the
Borrower, and do not and will not (a) require the consent of any Governmental
Authority, (b) contravene or conflict with any Requirement of Law,
(c) contravene or conflict with any indenture, instrument, or other agreement to
which the Borrower is a party or by which any Property of the Borrower may be
presently bound or encumbered, except where such contravention or conflict would
not individually or in the aggregate result in a Material Adverse Effect, or
(d) result in or require the creation or imposition of any Lien in, upon or of
any Property of the Borrower under any such indenture, instrument, or other
agreement, other than the Loan Documents.
     4.2 Limited Liability Company Existence. The Borrower is a limited
liability company duly organized, legally existing, and in good standing under
the laws of its state of formation and is duly qualified as foreign limited
liability company and is in good standing in all jurisdictions wherein the
ownership of Property or the operation of its business necessitates same, other
than those jurisdictions wherein the failure to so qualify will not have a
Material Adverse Effect.
     4.3 Valid and Binding Obligations. All Loan Documents, when duly executed
and delivered by the Borrower, will be the legal, valid, and binding obligations
of the Borrower, enforceable against the Borrower in accordance with their
respective terms except as

- 32 -



--------------------------------------------------------------------------------



 



enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relative to enforceability.
     4.4 Security Instruments. The provisions of each Security Instrument are
effective to create in favor of the Agent, a legal, valid, and enforceable Lien
in all right, title, and interest of the Borrower in the Collateral described
therein, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relative to enforceability, which Liens,
assuming the accomplishment of recording and filing in accordance with
applicable laws prior to the intervention of rights of other Persons, shall
constitute fully perfected first-priority Liens on all right, title, and
interest of the Borrower in the Collateral described therein subject to
Permitted Liens.
     4.5 Title to Assets. The Borrower has good and indefeasible title to all of
its interests in its Properties then owned by it, free and clear of all Liens
except Permitted Liens.
     4.6 No Material Misstatements. As of the Closing Date, no information,
exhibit, statement, or report furnished to the Lender by or at the direction of
the Borrower in connection with this Agreement contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading as of the date made or
deemed made.
     4.7 Liabilities, Litigation, and Restrictions. As of the Closing Date,
other than as reflected and reported in Borrower’s Financial Statements as of
March 31, 2006, including the due to related parties, the Borrower has no
liabilities, direct, or contingent, which would result in a Material Adverse
Effect, no litigation or other action of any nature affecting the Borrower is
pending before any Governmental Authority or, to the best knowledge of the
Borrower, threatened against or affecting the Borrower which might reasonably be
expected to result in any material impairment of its ownership of any Collateral
or have a Material Adverse Effect. To the best knowledge of the Borrower, after
due inquiry, no unusual or unduly burdensome restriction, restraint or hazard
exists by contract, Requirement of Law, or otherwise relative to the business or
operations of the Borrower or the ownership and operation of the Collateral
would result in a Material Adverse Effect, other than such as relate generally
to Persons engaged in business activities similar to those conducted by the
Borrower.
     4.8 Authorizations; Consents. Except as expressly contemplated by this
Agreement, no authorization, consent, approval, exemption, franchise, permit, or
license of, or filing with, any Governmental Authority or any other Person is
required to authorize or is otherwise required in connection with the valid
execution and delivery by the Borrower of the Loan Documents or any instrument
contemplated hereby, the repayment by the Borrower of the Note and interest and
fees provided in the Note and this Agreement, or the performance by the Borrower
of the Obligations.
     4.9 Compliance with Laws. The Borrower and its Property, including, without
limitation, the Mortgaged Property, are in compliance with all material
applicable Requirements of Law, including, without limitation, Environmental
Laws, the Natural Gas Policy Act of 1978,

- 33 -



--------------------------------------------------------------------------------



 



as amended, and ERISA, except to the extent non-compliance with any such
Requirements of Law could not reasonably be expected to have a Material Adverse
Effect.
     4.10 ERISA. No Reportable Event has occurred with respect to any Single
Employer Plan, and each Single Employer Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. To the knowledge of the Borrower, (a) no Reportable Event
has occurred with respect to any Multiemployer Plan, and (b) each Multiemployer
Plan has complied with and been administered in all material respects with
applicable provisions of ERISA and the Code. The present value of all benefits
vested under each Single Employer Plan maintained by the Borrower or any
Commonly Controlled Entity (based on the assumptions used to fund such Plan) did
not, as of the last annual valuation date applicable thereto, exceed the value
of the assets of such Plan allocable to such vested benefits. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any withdrawal
liability. As of the most recent valuation date applicable to any Multiemployer
Plan, neither the Borrower nor any Commonly Controlled Entity would become
subject to any liability under ERISA if the Borrower or such Commonly Controlled
Entity were to withdraw completely from such Multiemployer Plan. Neither the
Borrower nor any Commonly Controlled Entity has received notice that any
Multiemployer Plan is Insolvent or in Reorganization. To the knowledge of the
Borrower, no such Insolvency or Reorganization is reasonably likely to occur.
Based upon GAAP existing as of the date of this Agreement and current factual
circumstances, the Borrower has no reason to believe that the annual cost during
the term of this Agreement to the Borrower and all Commonly Controlled Entities
for post-retirement benefits to be provided to the current and former employees
of the Borrower and all Commonly Controlled Entities under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA) will, in the
aggregate, have a Material Adverse Effect.
     4.11 Environmental Laws. To the knowledge and belief of the Borrower,
except as would not have a Material Adverse Effect:
     (a) no Property of the Borrower is currently on or has ever been on, or is
adjacent to any Property which is on or has ever been on, any federal or state
list of Superfund Sites;
     (b) no Hazardous Substances have been generated, transported, and/or
disposed of by the Borrower at a site which was, at the time of such generation,
transportation, and/or disposal, or has since become, a Superfund Site;
     (c) except in accordance with applicable Requirements of Law or the terms
of a valid permit, license, certificate, or approval of the relevant
Governmental Authority, no Release of Hazardous Substances by the Borrower or
from, affecting, or related to any Property of the Borrower or adjacent to any
Property of the Borrower has occurred; and
     (d) no Environmental Complaint has been received by the Borrower.

- 34 -



--------------------------------------------------------------------------------



 



     4.12 Compliance with Federal Reserve Regulations. No transaction
contemplated by the Loan Documents is in violation of any regulations
promulgated by the Board of Governors of the Federal Reserve System, including,
without limitation, Regulations G, T, U, or X.
     4.13 Investment Company Act Compliance. The Borrower is not, nor is the
Borrower directly or indirectly controlled by or acting on behalf of any Person
which is, an “investment company” or an “affiliated person” of an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     4.14 Public Utility Holding Company Act Compliance. The Borrower is not a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     4.15 Proper Filing of Tax Returns; Payment of Taxes Due. The Borrower has
duly and properly filed its United States income tax return and all other tax
returns which are required to be filed and has paid all taxes due except such as
are being contested in good faith and as to which adequate provisions and
disclosures have been made. The respective charges and reserves on the books of
the Borrower with respect to taxes and other governmental charges are adequate.
     4.16 Refunds. No orders of, proceedings pending before, or other
requirements of, the Federal Energy Regulatory Commission, the Texas Railroad
Commission, or any Governmental Authority exist which could result in the
Borrower being required to refund any material portion of the proceeds received
or to be received from the sale of hydrocarbons constituting part of the
Mortgaged Property.
     4.17 Gas Contracts. The Borrower (a) is not obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Mortgaged Property
at some future date without receiving full payment therefor within 90 days of
delivery, and (b) has not produced gas, in any material amount, subject to, and
neither the Borrower nor any of the Mortgaged Properties is subject to,
balancing rights of third parties or subject to balancing duties under
governmental requirements, except as to such matters for which the Borrower has
reflected in the most recent engineering report or established monetary reserves
adequate in amount to satisfy such obligations and has segregated such reserves
from other accounts.
     4.18 Intellectual Property. The Borrower owns or is licensed to use all
Intellectual Property necessary to conduct all business material to its
financial condition, business, or operations as such business is currently
conducted. No claim has been asserted or is pending by any Person with the
respect to the use of any such Intellectual Property or challenging or
questioning the validity or effectiveness of any such Intellectual Property; and
the Borrower knows of no valid basis for any such claim. The use of such
Intellectual Property by the Borrower does not infringe on the rights of any
Person, except for such claims and infringements as do not, in the aggregate,
give rise to any material liability on the part of the Borrower.

- 35 -



--------------------------------------------------------------------------------



 



     4.19 Casualties or Taking of Property. Except as would not result in a
Material Adverse Effect, neither the business nor any Property of the Borrower
has been materially adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property, or cancellation of
contracts, permits, or concessions by any Governmental Authority, riot,
activities of armed forces, or acts of God.
     4.20 Locations of Borrower. The principal place of business and chief
executive office of the Borrower is located at the address of the Borrower set
forth in Section 9.3 or at such other location as the Borrower may have, by
proper written notice hereunder, advised the Lender, provided that such other
location is within a state in which appropriate financing statements from the
Borrower in favor of the Lender have been filed.
     4.21 Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries.
ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Obligation remains outstanding or unpaid or any Commitment
exists, the Borrower shall:
     5.1 Maintenance and Access to Records. Keep adequate records, of all its
transactions so that at any time, and from time to time, its true and complete
financial condition may be readily determined, and promptly following the
reasonable request of the Agent, make such records available for inspection by
the Agent and, at the expense of the Borrower, allow the Agent to make and take
away copies thereof.
     5.2 Quarterly Financial Statements: Compliance Certificates. Deliver to the
Agent, (a) on or before the 45th day after the close of each of the first three
quarterly periods of each fiscal year of the Borrower and FWOE Partners L.P.,
beginning with the fiscal quarter ending June 30, 2006, a copy of its unaudited
Financial Statements at the close of such quarterly period and from the
beginning of such fiscal year to the end of such period, such Financial
Statements to be certified by a Responsible Officer of the Borrower as having
been prepared in accordance with GAAP (with the exception of footnotes)
consistently applied and as a fair presentation of the condition of the
Borrower, subject to changes resulting from normal year-end audit adjustments,
and (b) on or before the 45th day after the close of each fiscal quarter, with
the exception of the last fiscal quarter, a Compliance Certificate.
     5.3 Ryder Scott Company Reserve Evaluation. Deliver to the Agent a reserve
evaluation of Ryder Scott Company of each Project Field after each well therein
has been completed and tested and a Ryder Scott Company reserve evaluation after
each well has been producing for one month. Such reports shall be promptly
furnished to the Agent upon the occurrence of such events (i.e. the completion
of each well and after such wells have been producing for one month).

- 36 -



--------------------------------------------------------------------------------



 



     5.4 Status of Shareholder Loans. Deliver to Agent monthly report, within
10 days of each month end, stating the amount of the shareholder loans at the
end of each month.
     5.5 Log Sections, Maps and Test Dates. Deliver to the Agent log sections,
maps and test data for each well after it has been completed and tested. The
Borrower will promptly deliver such information to the Agent after receiving
such data.
     5.6 Annual Financial Statements. Deliver to the Agent, on or before the
120th day after the close of each fiscal year of the Borrower and FWOE Partners
L.P., a copy of the Borrower and FWOE Partners L.P. annual audited Financial
Statements and the Borrowers Compliance Certificate on the 120th day after the
close of each fiscal year.
     5.7 Oil and Gas Reserve Reports, (a) Deliver to the Agent no later than
March 1 of each year during the term of this Agreement, engineering reports in
form and substance satisfactory to the Agent, certified by Ryder Scott Company
as fairly and accurately setting forth (i) the proven and producing, shut-in,
behind-pipe, and undeveloped oil and gas reserves (separately classified as
such) attributable to the Mortgaged Properties as of January 1 of the year for
which such reserve reports are furnished, (ii) the aggregate present value of
the future net income with respect to such Mortgaged Properties, discounted at a
stated per annum discount rate of proven and producing reserves,
(iii) projections of the annual rate of production, gross income, and net income
with respect to such proven and producing reserves, and (iv) information with
respect to the “take-or-pay,” “prepayment,” and gas-balancing liabilities of the
Borrower.
          (b) Deliver to the Agent no later than September 1 of each year during
the term of this Agreement, engineering reports in form and substance
satisfactory to the Agent certified by Ryder Scott Company evaluating the
Mortgaged Properties as of July 1 of the year for which such reserve reports are
furnished and updating the information provided in the reports pursuant to
Section 5.7(a).
          (c) Each of the reports provided pursuant to this Section shall be
submitted to the Agent together with additional data concerning pricing,
quantities of production from the Mortgaged Properties, volumes of production
sold, purchasers of production, gross revenues, expenses, log section, map, test
data and such other information and engineering and geological data with respect
thereto as the Agent may reasonably request.
     5.8 Title Opinions; Title Defects and Mortgages. Promptly upon the request
of the Agent, furnish to the Agent title opinions, in form and substance and by
counsel satisfactory to the Agent, or other confirmation of title acceptable to
the Agent, covering all Oil and Gas Properties currently in the Borrowing Base;
and promptly, but in any event within 30 days after notice by the Agent of any
defect, material in the opinion of the Agent in value, in the title of the
Borrower to any of its Oil and Gas Properties, clear such title defects, and, in
the event any such title defects are not cured in a timely manner, pay all
related costs and fees incurred by the Agent to do so. The Borrower shall at all
times have granted a Mortgage to the Agent covering all of the Oil and Gas
Properties in the Borrowing Base.
     5.9 Notices of Certain Events. Deliver to the Agent, immediately upon
having knowledge of the occurrence of any of the following events or
circumstances, a written statement

- 37 -



--------------------------------------------------------------------------------



 



with respect thereto, signed by a Responsible Officer of the Borrower and
setting forth the relevant event or circumstance and the steps being taken by
the Borrower with respect to such event or circumstance:
     (a) any Default or Event of Default;
     (b) any default or event of default under any contractual obligation of the
Borrower, or any litigation, investigation, or proceeding between the Borrower
and any Governmental Authority which, in either case, if not cured or if
adversely determined, as the case may be, could reasonably be expected to have a
Material Adverse Effect;
     (c) any litigation or proceeding involving the Borrower as a defendant or
in which any Property of the Borrower is subject to a claim and in which the
amount involved is $100,000 or more and which is not covered by insurance or in
which injunctive or similar relief is sought;
     (d) the receipt by the Borrower of any Environmental Complaint;
     (e) any actual, proposed, or threatened testing or other investigation by
any Governmental Authority or other Person concerning the environmental
condition of, or relating to, any Property of the Borrower or adjacent to any
Property of the Borrower following any allegation of a violation of any
Requirement of Law;
     (f) any Release of Hazardous Substances by the Borrower or from, affecting,
or related to any Property of the Borrower or adjacent to any Property of the
Borrower except in accordance with applicable Requirements of Law or the terms
of a valid permit, license, certificate, or approval of the relevant
Governmental Authority, or the violation of any Environmental Law, or the
revocation, suspension, or forfeiture of or failure to renew, any permit,
license, registration, approval, or authorization which could reasonably be
expected to have a Material Adverse Effect;
     (g) the change in identity or address of any Person remitting to the
Borrower proceeds from the sale of hydrocarbon production from or attributable
to any Mortgaged Property;
     (h) any change in the senior management of the Borrower;
     (i) any Reportable Event or imminently expected Reportable Event with
respect to any Plan; any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan; the institution of proceedings or the
taking of any other action by the PBGC, the Borrower or any Commonly Controlled
Entity or Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; or any Prohibited Transaction in connection with any Plan or

- 38 -



--------------------------------------------------------------------------------



 



any trust created thereunder and the action being taken by the Internal Revenue
Service with respect thereto;
     (j) any other event or condition which could reasonably be expected to have
a Material Adverse Effect.
     5.10 Letters in Lieu of Transfer Orders; Division Orders. Promptly upon
request by the Agent at any time and from time to time, execute such letters in
lieu of transfer orders, in addition to the letters signed by the Borrower and
delivered to the Agent in satisfaction of the condition set forth in
Section 3.1(f)(iii) and/or division and/or transfer orders as are necessary or
appropriate to transfer and deliver to the Agent proceeds from or attributable
to any Mortgaged Property.
     5.11 Additional Information. Furnish to the Agent, promptly upon the
request of the Agent, such additional financial or other information concerning
the assets, liabilities, operations, and transactions of the Borrower as the
Agent may from time to time request; and notify the Lender not less than ten
Business Days prior to the occurrence of any condition or event that may change
the proper location for the filing of any financing statement or other public
notice or recording for the purpose of perfecting a Lien in any Collateral,
including, without limitation, any change in its name or the location of its
principal place of business or chief executive office; and upon the request of
the Agent, execute such additional Security Instruments as may be necessary or
appropriate in connection therewith.
     5.12 Compliance with Laws. Except to the extent the failure to comply or
cause compliance would not have a Material Adverse Effect, comply with all
applicable Requirements of Law, including, without limitation, (a) the Natural
Gas Policy Act of 1978, as amended, (b) ERISA, (c) Environmental Laws, and
(d) all permits, licenses, registrations, approvals, and authorizations
(i) related to any natural or environmental resource or media located on, above,
within, in the vicinity of, related to or affected by any Property of the
Borrower, (ii) required for the performance of the operations of the Borrower,
or (iii) applicable to the use, generation, handling, storage, treatment,
transport, or disposal of any Hazardous Substances; and cause all employees,
crew members, Lenders, contractors, subcontractors, and future lessees (pursuant
to appropriate lease provisions) of the Borrower, while such Persons are acting
within the scope of their relationship with the Borrower, to comply with all
such Requirements of Law as may be necessary or appropriate to enable the
Borrower to so comply.
     5.13 Payment of Assessments and Charges. Pay all taxes, assessments,
governmental charges, rent, and other Indebtedness which, if unpaid, might
become a Lien against the Property of the Borrower, except any of the foregoing
being contested in good faith and as to which adequate reserve in accordance
with GAAP has been established or unless failure to pay would not have a
Material Adverse Effect.
     5.14 Maintenance of Limited Liability Company Existence and Good Standing.
Maintain its limited liability company existence or qualification and good
standing in its jurisdictions of incorporation or formation and in all
jurisdictions wherein the Property now owned or hereafter acquired or business
now or hereafter conducted necessitates same, unless the failure to do so would
not have a Material Adverse Effect.

- 39 -



--------------------------------------------------------------------------------



 



     5.15 Payment of Notes; Performance of Obligations. Pay the Notes according
to the reading, tenor, and effect thereof, as modified hereby, and do and
perform every act and discharge all of its other Obligations.
     5.16 Further Assurances. Promptly cure any defects in the execution and
delivery of any of the Loan Documents and all agreements contemplated thereby,
and execute, acknowledge, and deliver such other assurances and instruments as
shall, in the opinion of the Lender, be necessary to fulfill the terms of the
Loan Documents.
     5.17 Initial Fees and Expenses of Counsel to Agent. Upon request by the
Agent, promptly reimburse the Agent for all reasonable fees and expenses of
Jackson Walker L.L.P., special counsel to the Agent, in connection with the
preparation of this Agreement and all documentation contemplated hereby, the
satisfaction of the conditions precedent set forth herein, the filing and
recordation of Security Instruments, and the consummation of the transactions
contemplated in this Agreement.
     5.18 Subsequent Fees and Expenses of Agent. Upon request by the Agent,
promptly reimburse the Agent (to the fullest extent permitted by law) for all
amounts reasonably expended, advanced, or incurred by or on behalf of the Agent
to satisfy any obligation of the Borrower under any of the Loan Documents; to
collect the Obligations; to ratify, amend, restate, or prepare additional Loan
Documents, as the case may be; for the filing and recordation of Security
Instruments; to enforce the rights of the Agent under any of the Loan Documents;
and to protect the Properties or business of the Borrower, including, without
limitation, the Collateral, which amounts shall be deemed compensatory in nature
and liquidated as to amount upon notice to the Borrower by the Agent and which
amounts shall include, but not be limited to (a) all court costs, (b) reasonable
attorneys’ fees, (c) reasonable fees and expenses of auditors and accountants
incurred to protect the interests of the Agent, (d) fees and expenses incurred
in connection with the participation by the Agent as a member of the creditors’
committee in a case commenced under any Insolvency Proceeding, (e) fees and
expenses incurred in connection with lifting the automatic stay prescribed in
§362 Title 11 of the United States Code, and (f) fees and expenses incurred in
connection with any action pursuant to §1129 Title 11 of the United States Code
all reasonably incurred by the Lender in connection with the collection of any
sums due under the Loan Documents, together with interest at the per annum
interest rate equal to the Floating Rate, calculated on a basis of a calendar
year of 365 or 366 days, as the case may be, counting the actual number of days
elapsed, on each such amount from the date of notification that the same was
expended, advanced, or incurred by the Agent until the date it is repaid to the
Agent, with the obligations under this Section surviving the non-assumption of
this Agreement in a case commenced under any Insolvency Proceeding and being
binding upon the Borrower and/or a trustee, receiver, custodian, or liquidator
of the Borrower appointed in any such case.
     5.19 Operation of Oil and Gas Properties. Develop, maintain, and operate
its Oil and Gas Properties in a prudent and workmanlike manner in accordance
with industry standards.
     5.20 Maintenance and Inspection of Properties. Maintain all of its tangible
Properties in good repair and condition, ordinary wear and tear excepted; make
all necessary replacements thereof and operate such Properties in a good and
workmanlike manner; and permit any

- 40 -



--------------------------------------------------------------------------------



 



authorized representative of the Agent to visit and inspect, at the expense of
the Borrower, any tangible Property of the Borrower.
     5.21 Maintenance of Insurance. The Borrower shall maintain insurance with
respect to its Properties and businesses against such liabilities, casualties,
risks, and contingencies as is customary in the relevant industry and sufficient
to prevent a Material Adverse Effect, all such insurance to be in amounts (and
with deductibles) and from insurers reasonably acceptable to the Agent or as may
be required under the laws of any state or jurisdiction in which it may be
engaged in business, maintained by Borrower, naming the Agent as loss payee,
only as to coverage on physical damage and only as it relates to Borrower’s
specific interest in such property and, as additional insured (in the case of
liability insurance) upon any renewal of any such insurance and at other times
upon request by the Agent, furnish to the Agent evidence, satisfactory to the
Agent, on the Closing Date of the maintenance of such insurance. The Borrower
will give Agent 30 days prior written notice of intent to cancel or modify any
such insurance. If no Borrowing Base deficiency exists and no Event of Default
has occurred and its continuing, (a) the Borrower will cause all proceeds of
insurance in connection with a Casualty Event to be deposited into a deposit
account at the Agent and (b) the Borrower may use such insurance proceeds to, at
its option, repair or rebuild the affected property or pay or prepay any
outstanding Loans or other Obligations or for any other lawful purpose not
otherwise restricted by the Loan Documents. If a Borrowing Base deficiency
exists, such insurance proceeds shall be used to cure such Borrowing base
deficiency by prepaying the Loans and/or Letters of Credit to the extent of the
deficiency. After the occurrence and during the continuance of an Event of
Default, the Agent may apply all insurance proceeds upon receipt thereof to the
Obligations.
     5.22 INDEMNIFICATION. INDEMNIFY AND HOLD THE AGENT AND EACH LENDER AND ITS
SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, LENDERS, ATTORNEYS-IN-FACT, AND
AFFILIATES AND EACH TRUSTEE FOR THE BENEFIT OF THE LENDER AND EACH LENDER UNDER
ANY SECURITY INSTRUMENT HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES,
DAMAGES, LIABILITIES, FINES, PENALTIES, CHARGES, ADMINISTRATIVE AND JUDICIAL
PROCEEDINGS AND ORDERS, JUDGMENTS, REMEDIAL ACTIONS, REQUIREMENTS AND
ENFORCEMENT ACTIONS OF ANY KIND, AND ALL COSTS AND EXPENSES INCURRED IN
CONNECTION THEREWITH (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND
EXPENSES), ARISING DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, FROM (A) THE
PRESENCE OF ANY HAZARDOUS SUBSTANCES ON, UNDER, OR FROM ANY PROPERTY OF THE
BORROWER, WHETHER PRIOR TO OR DURING THE TERM HEREOF, (B) ANY ACTIVITY CARRIED
ON OR UNDERTAKEN ON OR OFF ANY PROPERTY OF THE BORROWER, WHETHER PRIOR TO OR
DURING THE TERM HEREOF, AND WHETHER BY THE BORROWER OR ANY PREDECESSOR IN TITLE,
EMPLOYEE, LENDER, CONTRACTOR, OR SUBCONTRACTOR OF THE BORROWER OR ANY OTHER
PERSON AT ANY TIME OCCUPYING OR PRESENT ON SUCH PROPERTY, IN CONNECTION WITH THE
HANDLING, TREATMENT, REMOVAL, STORAGE, DECONTAMINATION, CLEANUP, TRANSPORTATION,
OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES AT ANY TIME LOCATED OR PRESENT ON OR
UNDER SUCH PROPERTY, (C) ANY RESIDUAL CONTAMINATION ON OR UNDER ANY PROPERTY OF
THE BORROWER, (D) ANY CONTAMINATION OF ANY PROPERTY OR

- 41 -



--------------------------------------------------------------------------------



 



NATURAL RESOURCES ARISING IN CONNECTION WITH THE GENERATION, USE, HANDLING,
STORAGE, TRANSPORTATION OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES BY THE BORROWER
OR ANY EMPLOYEE, LENDER, CONTRACTOR, OR SUBCONTRACTOR OF THE BORROWER WHILE SUCH
PERSONS ARE ACTING WITHIN THE SCOPE OF THEIR RELATIONSHIP WITH THE BORROWER,
IRRESPECTIVE OF WHETHER ANY OF SUCH ACTIVITIES WERE OR WILL BE UNDERTAKEN IN
ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW, OR (E) THE PERFORMANCE AND
ENFORCEMENT OF ANY LOAN DOCUMENT OR ANY OTHER ACT OR OMISSION IN CONNECTION WITH
OR RELATED TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING IN THIS SECTION ARISING FROM
NEGLIGENCE, WHETHER SOLE OR CONCURRENT, ON THE PART OF THE AGENT AND EACH LENDER
OR ANY OF ITS SHAREHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES, LENDERS,
ATTORNEYS-IN-FACT, OR AFFILIATES OR ANY TRUSTEE FOR THE BENEFIT OF THE LENDER
UNDER ANY SECURITY INSTRUMENT; WITH THE FOREGOING INDEMNITY SURVIVING
SATISFACTION OF ALL OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.
     5.23 Future Subsidiaries. In the event Borrower acquires any Subsidiaries,
it agrees to have such Subsidiary become a Borrower under this Agreement or to
guarantee the Obligation hereunder whichever the Lender requires.
     5.24 Hedging. Within 5 Business Days following the effective date of this
Agreement, the Borrower agrees to enter into a Commodity Hedge Agreement(s) for
2,480,000 MMBtu of gas production for the calendar year 2007, with a weighted
average minimum price of $9.00 per MMBtu.
     5.25 Flow Line Permit. On or before 30 days after obtaining the permit(s)
from the Governmental Authority required to construct, install and operate flow
pipeline(s) originating in the Project Fields, the Borrower agrees to execute
and deliver to the Agent the Security Instruments necessary to provide the Agent
with a perfected first priority security interest in the permit(s).
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Obligation remains outstanding or unpaid or any Commitment
exists, the Borrower will not:
     6.1 Indebtedness. Create, incur, assume, or suffer to exist any
Indebtedness, whether by way of loan or otherwise; provided, however, the
foregoing restriction shall not apply to (a) the Obligations, (b) unsecured
accounts payable in excess of $50,000 in the aggregate incurred in the ordinary
course of business, which are not unpaid in excess of 60 days beyond invoice
date or are being contested in good faith and as to which such reserve as is
required by GAAP has been made or if there is an agreement between the trade
creditor and the Borrower allowing a longer time for payment, (c) crude oil,
natural gas, or other hydrocarbon floor, collar, cap, price

- 42 -



--------------------------------------------------------------------------------



 



protection, or swap agreements (“Commodity Hedge Agreements”), in form and
substance and with a Person acceptable to the Lender, provided that (i) each
commitment issued under such agreement must also be approved by the Lender,
(ii) such agreements shall not be entered into with respect to Mortgaged
Properties constituting more than 80% of monthly production of proven developed
shut-in reserves as forecast in Lender’s most recent engineering evaluation,
(iii) that the strike prices in such agreements are not less than the prices
used by the Lender in its most recent Borrowing Base determination, and (iv) the
Lender shall receive a security interest in the Commodity Hedge Agreements,
(d) Rate Management Transactions, in form and substance and with a Person
acceptable to the Lender, (e) Indebtedness secured by Permitted Liens and
(f) Subordinated Debt.
     6.2 Contingent Obligations. Create, incur, assume, or suffer to exist any
Contingent Obligation; provided, however, the foregoing restriction shall not
apply to (a) performance guarantees and performance surety or other bonds
provided in the ordinary course of business, or (b) trade credit incurred or
operating leases entered into in the ordinary course of business.
     6.3 Liens. Create, incur, assume, or suffer to exist any Lien on any of its
Oil and Gas Properties or any other Property, whether now owned or hereafter
acquired; provided, however, the foregoing restrictions shall not apply to
Permitted Liens.
     6.4 Sales of Assets. Without the prior written consent of the Agent, sell,
transfer, or otherwise dispose of, in one or any series of transactions assets
in excess of $100,000 in the aggregate, whether now owned or hereafter acquired,
or enter into any agreement to do so; provided, however, the foregoing
restriction shall not apply to the sale of hydrocarbons or inventory in the
ordinary course of business or the sale or other disposition of Property
destroyed, lost, worn out, damaged or having only salvage value or no longer
used or useful in the business of the Borrower.
     6.5 Leasebacks. Enter into any agreement to sell or transfer any Property
and thereafter rent or lease as lessee such Property or other Property intended
for the same use or purpose as the Property sold or transferred.
     6.6 Loans or Advances. Make or agree to make or allow to remain outstanding
any loans or advances to any Person; provided, however, the foregoing
restrictions shall not apply to (a) advances or extensions of credit in the form
of accounts receivable incurred in the ordinary course of business and upon
terms common in the industry for such accounts receivable, (b) advances to
employees of the Borrower for the payment of expenses in the ordinary course of
business or (c) repayment of Subordinated Debt.
     6.7 Investments. Acquire Investments in, or purchase or otherwise acquire
all or substantially all of the assets of, any Person; provided, however, the
foregoing restriction shall not apply to the purchase or acquisition of (a) Oil
and Gas Properties, (b) Investments in the form of (i) debt securities issued or
directly and fully guaranteed or insured by the United States Government or any
agency or instrumentality thereof, with maturities of no more than one year,
(ii) commercial paper of a domestic issuer rated at the date of acquisition at
least P-2 by Moody’s Investor Service, Inc. or A-2 by Standard & Poor’s
Corporation and with maturities of no more than one year from the date of
acquisition, or (iii) repurchase agreements covering debt

- 43 -



--------------------------------------------------------------------------------



 



securities or commercial paper of the type permitted in this Section,
certificates of deposit, demand deposits, eurodollar time deposits, overnight
bank deposits and bankers’ acceptances, with maturities of no more than one year
from the date of acquisition, issued by or acquired from or through the Lender
or any bank or trust company organized under the laws of the United States or
any state thereof and having capital surplus and undivided profits aggregating
at least $500,000,000, (c) other short-term Investments similar in nature and
degree of risk to those described in clause (b) of this Section, or
(d) money-market funds.
     6.8 Dividends and Distributions. Declare, pay, or make, whether in cash or
Property of the Borrower, any dividend or distribution to any Person.
     6.9 Issuance of Stock; Changes in Limited Liability Structure. Issue or
agree to issue additional shares of capital stock, in one or any series of
transactions; enter into any transaction of consolidation, merger, or
amalgamation; liquidate, wind up, or dissolve (or suffer any liquidation or
dissolution).
     6.10 Transactions with Affiliates. Directly or indirectly, enter into any
transaction (including the sale, lease, or exchange of Property or the rendering
of service) with any of its Affiliates, other than upon fair and reasonable
terms no less favorable than could be obtained in an arm’s length transaction
with a Person which was not an Affiliate.
     6.11 Lines of Business. Expand, on its own or through any Subsidiary, into
any line of business other than those in which the Borrower is engaged as of the
date hereof.
     6.12 ERISA Compliance. Permit any Plan maintained by it or any Commonly
Controlled Entity to (a) engage in any Prohibited Transaction, (b) incur any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA, or (c) terminate in a manner which could result in the imposition of a
Lien on any Property of the Borrower pursuant to Section 4068 of ERISA; or
assume an obligation to contribute to any Multiemployer Plan; or acquire any
Person or the assets of any Person which has now or has had at any time an
obligation to contribute to any Multiemployer Plan.
     6.13 FWOE Partners L.P. Change, without the written consent of the Agent,
any terms of the Amended and Restated Agreement of Limited Partnership of FWOE
Partners, L.P.
     6.14 Interest Coverage Ratio. Permit as of the close of any fiscal quarter,
the ratio of (a) EBITDAX to (b) Interest Expense, measured on a rolling
four-quarter basis, to be less than 3.00 to 1.00 for the fiscal quarters ending
June 30, 2006 and September 30, 2006 and 4.00 to 1.00 for the fiscal quarter
ending December 31,2006 and each fiscal quarter thereafter. Provided that
(i) for the purpose of calculating the Interest Coverage Ratio as of the fiscal
quarter ending June 30, 2006, the ratio shall be calculated by multiplying both
EBITDAX and Interest Expense computed for the fiscal quarter ending June 30,
2006 by 4, and (ii) for the purposes of calculating the Interest Coverage Ratio
as of the fiscal quarter ending September 30, 2006, the ratio shall be
calculated by adding the EBITDAX and Interest Expense computed for the fiscal
quarter ending June 30, 2006 with the EBITDAX and Interest Expense computed for
the fiscal quarter ending September 30, 2006, respectively, and multiplying each
sum by 2, and (iii) for the purposes of calculating the Interest Coverage Ratio
as of the fiscal quarter ending December 31, 2006, the

- 44 -



--------------------------------------------------------------------------------



 



ratio shall be calculated be adding the EBITDAX and Interest Expense computed
for the fiscal quarter ending June 30, 2006 with the EBITDAX and Interest
Expense computed for the fiscal quarter ending September 30, 2006 with the
EBITDAX and Interest Expense computed for the fiscal quarter ending December 31,
2006, respectively, and multiplying each sum by 4/3; provided further that any
EBITDAX and Interest Expense computation for subsequent fiscal quarters shall be
computed on a rolling four-quarter basis.
     6.15 Tangible Net Worth. Permit Tangible Net Worth, as of the close of any
fiscal quarter beginning June 30, 2006, to be less than 90% of the Tangible Net
Worth at March 31, 2006, plus 75% of positive quarterly net income thereafter.
     6.16 General and Administrative Expenses. Permit, as of the close of any
fiscal quarter, general and administrative expenses to be more than $350,000 per
quarter beginning with the period ending June 30, 2006.
     6.17 Minimum Liquidity. Permit, subsequent to Project Completion as defined
in the Completion and Liquidity Maintenance Agreement, the sum of the Available
Commitment plus unrestricted cash plus cash equivalent to be less than
$1,000,000 at any time.
     6.18 Put Right Agreement. Change, without the written consent of the Agent,
which consent will not be unreasonably withheld, any terms of the Put Right
Agreement between the Borrower and PrimeEnergy Corporation.
ARTICLE VII
EVENTS OF DEFAULT
     7.1 Enumeration of Events of Default. Any of the following events shall
constitute an Event of Default:
     (a) default shall be made in the payment when due on any installment of
principal or interest under this Agreement or the Notes or in the payment when
due on any fee or other sum payable under any Loan Document and such default as
to interest or fees only shall have continued for three Business Days;
     (b) default shall be made by the Borrower in the due observance or
performance of any of their respective obligations under the Loan Documents, and
such default shall continue for 30 days after the earlier of notice thereof to
the Borrower by the Agent or knowledge thereof by the Borrower;
     (c) any representation or warranty made by the Borrower in any of the Loan
Documents proves to have been untrue in any material respect or any
representation, statement (including Financial Statements), certificate, or data
furnished or made to the Agent in connection herewith proves to have been untrue
in any material respect as of the date the facts therein set forth were stated
or certified;

- 45 -



--------------------------------------------------------------------------------



 



     (d) default shall be made by the Borrower (as principal or guarantor or
other surety) in the payment or performance of any bond, debenture, note, or
other Indebtedness or under any credit agreement, loan agreement, indenture,
promissory note, or similar agreement or instrument executed in connection with
any of the foregoing, and such default shall remain unremedied for in excess of
the period of grace, if any, with respect thereto;
     (e) the Borrower shall be unable to satisfy any condition or cure any
circumstance specified in Article III, the satisfaction or curing of which is
precedent to the right of the Borrower to obtain a Loan or the issuance of a
Letter of Credit and such inability shall continue for a period in excess of
30 days;
     (f) either the Borrower shall (i) apply for or consent to the appointment
of a receiver, trustee, or liquidator of it or all or a substantial part of its
assets, (ii) file a voluntary petition commencing an Insolvency Proceeding,
(iii) make a general assignment for the benefit of creditors, (iv) be unable, or
admit in writing its inability, to pay its debts generally as they become due,
or (v) file an answer admitting the material allegations of a petition filed
against it in any Insolvency Proceeding;
     (g) an order, judgment, or decree shall be entered against either the
Borrower by any court of competent jurisdiction or by any other duly authorized
authority, on the petition of a creditor or otherwise, granting relief in any
Insolvency Proceeding or approving a petition seeking reorganization or an
arrangement of its debts or appointing a receiver, trustee, conservator,
custodian, or liquidator of it or all or any substantial part of its assets, and
such order, judgment, or decree shall not be dismissed or stayed within 60 days;
     (h) the levy against any significant portion of the Property of the
Borrower, or any execution, garnishment, attachment, sequestration, or other
writ or similar proceeding which is not permanently dismissed or discharged
within 30 days after the levy;
     (i) a final and non-appealable order, judgment, or decree shall be entered
against the Borrower for money damages and/or Indebtedness due in an amount in
excess of $500,000, and such order, judgment, or decree shall not be paid in
full, dismissed, or stayed within 60 days;
     (j) any charges are filed or any other action or proceeding is instituted
by any Governmental Authority against either the Borrower under the Racketeering
Influence and Corrupt Organizations Statute (18 U.S.C. §1961 et seq.), the
result of which could be the forfeiture or transfer of any material Property of
the Borrower subject to a Lien in favor of the Lender and/or the Lenders without
(i) satisfaction or provision for satisfaction of such Lien, or (ii) such
forfeiture or transfer of such Property being expressly made subject to such
Lien;

- 46 -



--------------------------------------------------------------------------------



 



     (k) the Borrower shall have (i) concealed, removed, or diverted, or
permitted to be concealed, removed, or diverted, any part of its Property, with
intent to hinder, delay, or defraud its creditors or any of them, (ii) made or
suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance, or similar law, (iii) made any transfer of
its Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid, or (iv) shall have suffered or permitted,
while insolvent, any creditor to obtain a Lien upon any of its Property through
legal proceedings or distraint which is not vacated within 30 days from the date
thereof;
     (1) any Security Instrument shall for any reason not, or cease to, create
valid and perfected first-priority Liens against the Collateral purportedly
covered thereby;
     (m) the Borrower shall cease to be owned by its presently existing
shareholders;
     (n) the occurrence of a Material Adverse Effect and the same shall remain
unremedied for in excess of 60 days after notice given by the Lender; or
     (o) breach of the obligations under the Completion and Liquidity
Maintenance Agreement of even date herewith, by and between PrimeEnergy
Corporation, Borrower and Lender.
     7.2 Remedies. (a) Upon the occurrence of an Event of Default specified in
Sections 7.1(f) or 7.1(g), immediately and without notice, (i) all Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest, notice of protest, default, or dishonor, notice of intent to
accelerate maturity, notice of acceleration of maturity, or other notice of any
kind, except as may be provided to the contrary elsewhere herein, all of which
are hereby expressly waived by the Borrower; (ii) the Commitment shall
immediately cease and terminate unless and until reinstated by the Lender in
writing; and (iii) the Lender are hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) held by the Lender and any and all other
indebtedness at any time owing by the Lender to or for the credit or account of
the Borrower against any and all of the Obligations although such Obligations
may be unmatured.
          (b) Upon the occurrence of any Event of Default other than those
specified in Sections 7.1(f) or 7.1(g), (i) the Lender may, by notice to the
Borrower, declare all Obligations immediately due and payable, without
presentment, demand, protest, notice of protest, default, or dishonor, notice of
intent to accelerate maturity, notice of acceleration of maturity, or other
notice of any kind, except as may be provided to the contrary elsewhere herein,
all of which are hereby expressly waived by the Borrower; (ii) the Commitment
shall immediately cease and terminate unless and until reinstated by the Lender
in writing; and (iii) the Lender are hereby authorized at any time and from time
to time, without notice to the Borrower (any such notice being expressly waived
by the Borrower), to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) held by the Lender and any and all other

- 47 -



--------------------------------------------------------------------------------



 



indebtedness at any time owing by the Lender to or for the credit or account of
the Borrower against any and all of the Obligations although such Obligations
may be unmatured.
          (c) Upon the occurrence of any Event of Default, the Lender may, in
addition to the foregoing in this Section, exercise any or all of its rights and
remedies provided by law or pursuant to the Loan Documents.
ARTICLE VIII
THE AGENT
     8.1 Appointment. Each Lender hereby designates and appoints the Agent as
the agent of such Lender under this Agreement and the other Loan Documents. Each
Lender authorizes the Agent, as the agent for such Lender, to take such action
on behalf of such Lender under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document or any fiduciary relationship with any Lender; and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities on
the part of the Agent shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.
     8.2 Waivers, Amendments. The provisions of this Agreement and of each other
Loan Document may from time to time be amended, modified or waived, if such
amendment, modification, or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided, however, that no such amendment,
modification or waiver would: (a) modify any requirement hereunder that any
particular action be taken by all of the Lenders or by the Required Lenders
unless consented to by each Lender; (b) modify this Section 8.2, change the
definition of “Required Lenders”, or change the Commitment Amount or Percentage
Share of any Lender, reduce the fees described in Article II, extend the
Commitment Termination Date or Final Maturity, release any Security Instrument
or Lien, or initiate any foreclosure, enforcement or collection procedure
without the consent of each Lender; (c) extend the due date for, (or reduce the
amount of any scheduled repayment or prepayment of principal of or interest on
any Loan) without the consent of the holder of that Note evidencing such Loan;
(d) affect, adversely the interests, rights, or obligations of the Agent without
the consent of the Agent; or (e) to modify the Borrowing Base or modify the
monthly amount by which the Borrowing Base shall be reduced.
     8.3 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible to any
Lender for the negligence or misconduct of any agents or attorneys-in- fact
selected by it with reasonable care.

- 48 -



--------------------------------------------------------------------------------



 



     8.4 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) required to initiate or conduct any litigation or collection proceedings
hereunder, except with the concurrence of the Required Lenders and contribution
by each Lender of its Percentage Share of costs reasonably expected by the Agent
to be incurred in connection therewith, (b) liable for any action lawfully taken
or omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for gross negligence or willful
misconduct of the Agent or such Person), or (c) responsible in any manner to any
Lender for any recitals, statements, representations or warranties made by the
Borrower or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
     8.5 Reliance by Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the Agent.
The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless and until a written notice of assignment, negotiation, or
transfer thereof shall have been received by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and contribution by each Lender of
its Percentage Share of costs reasonably expected by the Agent to be incurred in
connection therewith. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Loan Documents
in accordance with a request of the Required Lenders. Such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes. In no event shall the Agent be
required to take any action that exposes the Agent to personal liability or that
is contrary to any Loan Document or applicable Requirement of Law.
     8.6 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Agent receives such a notice, the
Agent shall promptly give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, subject to the provisions of
Section 7.2, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders. In the
event that the officer of the

- 49 -



--------------------------------------------------------------------------------



 



Agent primarily responsible for the lending relationship with the Borrower or
the officer of any Lender primarily responsible for the lending relationship
with the Borrower becomes aware that a Default or Event of Default has occurred
and is continuing, the Agent or such Lender, as the case may be, shall use its
good faith efforts to inform the other Lenders and/or the Agent, as the case may
be, promptly of such occurrence. Notwithstanding the preceding sentence, failure
to comply with the preceding sentence shall not result in any liability to the
Agent or any Lender.
     8.7 Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any other Lender nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to such Lender and that no
act by the Agent or any other Lender hereafter taken, including any review of
the affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Agent or any Lender to any other Lender. Each Lender represents
to the Agent that it has, independently and without reliance upon the Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, condition (financial and otherwise) and creditworthiness
of the Borrower and the value of the Collateral and other Properties of the
Borrower and has made its own decision to enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, condition (financial and
otherwise) and creditworthiness of the Borrower and the value of the Collateral
and other Properties of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial and otherwise), or creditworthiness of the
Borrower or the value of the Collateral or other Properties of the Borrower
which may come into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
     8.8 Indemnification. Each Lender agrees to indemnify the Agent and its
officers, directors, employees, agents, attorneys-in-fact and affiliates (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to the Percentage Share of such Lender,
from and against any and all liabilities, claims, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind whatsoever which may at any time (including any time following the payment
and performance of all obligations and the termination of this Agreement) be
imposed on, incurred by or asserted against the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates in any way
relating to or arising out of this Agreement or any other Loan Document, or any
other document contemplated or referred to herein or the transactions
contemplated hereby or any action taken or omitted by the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates under or
in connection with any of the foregoing, including any liabilities, claims,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements imposed, incurred or asserted as a result of the
negligence, whether sole or concurrent, of the Agent or any of its officers,
directors, employees, agents, attorneys-in-

- 50 -



--------------------------------------------------------------------------------



 



fact or affiliates; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence or willful misconduct of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates. The
agreements in this Section shall survive the payment and performance of all
obligations and the termination of this Agreement.
     8.9 Restitution. Should the right of the Agent or any Lender to realize
funds with respect to the Obligations be challenged and any application of such
funds to the Obligations be reversed, whether by Governmental Authority or
otherwise, or should the Borrower otherwise be entitled to a refund or return of
funds distributed to the Lenders in connection with the Obligations, the Agent
or such Lender, as the case may be, shall promptly notify the Lenders of such
fact. Not later than Noon, Central Standard or Central Daylight Savings Time, as
the case may be, of the Business Day following such notice, each Lender shall
pay to the Agent an amount equal to the ratable share of such Lender of the
funds required to be returned to the Borrower. The ratable share of each Lender
shall be determined on the basis of the percentage of the payment all or a
portion of which is required to be refunded originally distributed to such
Lender, if such percentage can be determined, or, if such percentage cannot be
determined, on the basis of the Percentage Share of such Lender. The Agent shall
forward such funds to the Borrower or to the Lender required to return such
funds. If any such amount due to the Agent is made available by any Lender after
Noon, Central Standard or Central Daylight Savings Time, as the case may be, of
the Business Day following such notice, such Lender shall pay to the Agent (or
the Lender required to return funds to the Borrower, as the case may be) for its
own account interest on such amount at a rate equal to the Federal Funds Rate
for the period from and including the date on which restitution to the Borrower
is made by the Agent (or the Lender required to return funds to the Borrower, as
the case may be) to but not including the date on which such Lender failing to
timely forward its share of funds required to be returned to the Borrower shall
have made its ratable share of such funds available.
     8.10 Agent in Its Individual Capacity. The Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower as though the Agent were not the agent hereunder. With respect
to any Note issued to the Lender serving as the Agent, the Agent shall have the
same rights and powers under this Agreement as a Lender and may exercise such
rights and powers as though it were not the Agent. The terms “Lender” and
“Lenders” shall include the Agent in its individual capacity.
     8.11 Successor Agent. The Agent may resign as Agent upon ten days’ notice
to the Lenders and the Borrower. If the Agent shall resign as Agent under this
Agreement and the other Loan Documents, Lenders for which the Percentage Shares
aggregate at least fifty-one percent (51%) shall appoint from among the Lenders
a successor agent for the Lenders, subject to the reasonable consent of the
Borrower, whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent. The term “Agent” shall mean such successor agent effective
upon its appointment. The rights, powers, and duties of the former Agent as
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any holders of
the Notes. After the removal or resignation of any Agent hereunder as Agent, the
provisions of this Article VIII and those of any Section hereof relating to the
Agent, including Section 5.17, Section 5.18 and Section 5.22 shall

- 51 -



--------------------------------------------------------------------------------



 



inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.
     8.12 Applicable Parties. The provisions of this Article are solely for the
benefit of the Agent and the Lenders, and the Borrower shall not have any rights
as a third party beneficiary or otherwise under any of the provisions of this
Article. In performing functions and duties hereunder and under the other Loan
Documents, the Agent shall act solely as the agent of the Lenders and does not
assume, nor shall it be deemed to have assumed, any obligation or relationship
of trust or agency with or for the Borrower or any legal representative,
successor, and assign of the Borrower.
ARTICLE IX
MISCELLANEOUS
     9.1 Transfers; Participations. Each Lender may assign or sell
participations in its Loans and Commitments to one or more other Persons in
accordance with this Section 9.1.
     (a) Assignments. Any Lender,
     (i) with the written consent of the Borrower and the Agent (which consent
shall not be unreasonably delayed or withheld), may at any time, assign and
delegate to one or more commercial banks or other financial institutions, and
     (ii) with notice to the Borrower and the Agent, but without the consent of
the Borrower or the Agent, may assign and delegate to any of its Affiliates or
to any other Lender
(each Person described in (i) or (ii) above as being the Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying percentage, of all the assigning Lender’s Loans and Commitments), in a
minimum aggregate amount of $1,000,000 of such Lender’s Percentage Share of the
Maximum Commitment Amount, if less; provided, however, that such Assignee Lender
will comply with all the provisions of this Agreement, and further, provided,
however, that the Borrower and Agent shall be entitled to continue to deal
solely and directly with such assigning Lender in connection with the interests
so assigned and delegated to an Assignee Lender until:
     (iii) written notice of such assignment and delegation together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Agent by such
Lender and such Assignee Lender,

- 52 -



--------------------------------------------------------------------------------



 



     (iv) such Assignee Lender shall have executed and delivered to the Borrower
and the Agent a Lender Assignment Agreement, accepted by the Borrower and the
Agent and attached hereto as Exhibit VII, and
     (v) the processing fees described below shall have been paid.
From and after the date that the Borrower and the Agent accept such Lender
Assignment Agreement, (a) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(b) the Assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Within five Business Days after its receipt of notice that the
Agent has received an executed Lender Assignment Agreement, the Borrower shall
execute and deliver to the Agent (for delivery to the relevant Assignee Lender)
new Notes evidencing such Assignee Lender’s assigned Loans and Commitments and,
if the assignor Lender has retained Loans and Commitments hereunder, replacement
Notes in the principal amount of the Loans and Commitments retained by the
assignor Lender hereunder (such Notes to be in exchange for, but not in payment
of, those Notes then held by such assignor Lender). Each such Note shall be
dated the date of the predecessor Notes. The assignor Lender shall mark the
predecessor Notes “exchanged” and deliver them to the Borrower. Accrued interest
on that part of the predecessor Notes evidenced by the new Notes, and accrued
fees, shall be paid as provided in the Lender Assignment Agreement. Accrued
interest on that part of the predecessor Notes evidenced by the replacement
Notes shall be paid to the assignor Lender. Accrued interest and accrued fees
shall be paid at the same time or times provided in the predecessor Notes and in
this Agreement. Such assignor Lender or such assignee Lender must also pay a
processing fee to the Agent upon delivery of any Lender Assignment Agreement in
the amount of $3,000. Any attempted assignment and delegation not made in
accordance with this Section 9.1 shall be null and void.
          (b) Participations. Any Lender, with the prior written consent of the
Borrower in its sole discretion, may at any time sell to one or more commercial
banks (each of such commercial banks being herein called a “Participant”)
participating interests in any of the Loans, Commitments, or other interests of
such Lender hereunder; provided, however, that (a) no participation contemplated
in this Section 9.1 shall relieve such Lender from its Commitments or its other
obligations hereunder or under any other Loan Document, (b) such Lender shall
remain solely responsible for the performance of its Commitments and such other
obligations, (c) the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents, (d) no
Participant shall be entitled to require such Lender to take or refrain from
taking any action hereunder or under any other Loan Document.
     9.2 Survival of Representations, Warranties, and Covenants. All
representations and warranties of the Borrower and all covenants and agreements
herein made shall survive the

- 53 -



--------------------------------------------------------------------------------



 



execution and delivery of the Notes and the Security Instruments and shall
remain in force and effect so long as any Obligation is outstanding or any
Commitment exists.
     9.3 Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by telecopy). Unless otherwise expressly provided herein, any such notice,
request, demand, or other communication shall be deemed to have been duly given
or made when delivered by hand, or, in the case of delivery by mail, when
deposited in the mail, certified mail, return receipt requested, postage
prepaid, or, in the case of telecopy notice, when receipt thereof is
acknowledged orally or by written confirmation report, addressed as follows:

  (a)   if to the Agent and Lender, to:

Guaranty Bank, FSB
333 Clay Street, Suite 4400
Houston, Texas 77002
Attention: David M. Butler
Telecopy: (713) 890-8868

  (b)   if to the Borrower, to:

Prime Offshore L.L.C.
9821 Katy Freeway,
Suite 1050
Houston, Texas 77024
Attention: Jim R. Brock
Telecopy: (713) 461-9231
     Any party may, by proper written notice hereunder to the others, change the
individuals or addresses to which such notices to it shall thereafter be sent.
     9.4 Parties in Interest. Subject to applicable restrictions contained
herein, all covenants and agreements herein contained by or on behalf of the
Borrower, the Agent or the Lenders shall be binding upon and inure to the
benefit of the Borrower, the Agent or the Lenders, as the case may be, and their
respective legal representatives, successors, and assigns.
     9.5 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Agent, Lenders and the Borrower. No other
Person shall have any right, benefit, priority, or interest hereunder or as a
result hereof or have standing to require satisfaction of provisions hereof in
accordance with their terms.
     9.6 Renewals; Extensions. All provisions of this Agreement relating to the
Notes shall apply with equal force and effect to each promissory note hereafter
executed which in whole or in part represents a renewal or extension of any part
of the Indebtedness of the Borrower under this Agreement, the Notes, or any
other Loan Document.

- 54 -



--------------------------------------------------------------------------------



 



     9.7 No Waiver; Rights Cumulative. No course of dealing on the part of the
Agent or a Lender, its officers or employees, nor any failure or delay by the
Agent or a Lender with respect to exercising any of its rights under any Loan
Document shall operate as a waiver thereof. The rights of the Agent or a Lender
under the Loan Documents shall be cumulative and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.
Neither the making of any Loan nor the issuance of a Letter of Credit shall
constitute a waiver of any of the covenants, warranties, or conditions of the
Borrower contained herein. In the event the Borrower is unable to satisfy any
such covenant, warranty, or condition, neither the making of any Loan nor the
issuance of a Letter of Credit shall have the effect of precluding the Lender
from thereafter declaring such inability to be an Event of Default as
hereinabove provided.
     9.8 Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Obligations shall, for any
reason, be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of any Loan Document or of any other instrument referred to herein or executed
in connection with such Obligations.
     9.9 Amendments; Waivers. Neither this Agreement nor any provision hereof
may be amended, waived, discharged, or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, waiver, discharge, or termination is sought.
     9.10 Controlling Agreement. In the event of a conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control.
     9.11 Disposition of Collateral. Notwithstanding any term or provision,
express or implied, in any of the Security Instruments, the realization,
liquidation, foreclosure, or any other disposition on or of any or all of the
Collateral shall be in the order and manner and determined in the sole
discretion of the Agent; provided, however, that in no event shall the Agent
violate applicable law or exercise rights and remedies other than those provided
in such Security Instruments or otherwise existing at law or in equity.
     9.12 USA Patriot Act Notice. Lender hereby notices Borrower that pursuant
to the requirements of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) it is required to obtain, verify and
record information that identifies Borrower, which information includes the
names and address of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Act.
     9.13 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE DEEMED TO BE
CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF
RELATING TO CONFLICTS OF LAW; PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT

- 55 -



--------------------------------------------------------------------------------



 



LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL NOT APPLY.
     9.14 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED, AT THE SOLE
DISCRETION AND ELECTION OF THE LENDER, IN COURTS HAVING SITUS IN HOUSTON, HARRIS
COUNTY, TEXAS. THE BORROWER HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE, OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS COUNTY, TEXAS, AND HEREBY
WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE THE JURISDICTION OR VENUE OF
ANY LITIGATION BROUGHT AGAINST IT BY THE LENDER IN ACCORDANCE WITH THIS SECTION.
     9.15 WAIVER OF RIGHTS TO JURY TRIAL. THE BORROWER, AGENT AND THE LENDERS
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY, AND UNCONDITIONALLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM,
OR OTHER LITIGATION THAT RELATES TO OR ARISES OUT OF ANY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE ACTS OR OMISSIONS OF THE LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR OTHERWISE WITH RESPECT THERETO. THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT.
     9.16 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL
SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD, THIS
AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.
     9.17 Counterparts. For the convenience of the parties, this Agreement may
be executed in multiple counterparts, each of which for all purposes shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same Agreement.

- 56 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is deemed executed effective as of the
date first above written.

            BORROWER:


PRIME OFFSHORE L.L.C.
      By:   /s/ Jim R. Brock         Jim R. Brock        President and Chief
Financial Officer     

- 57 -



--------------------------------------------------------------------------------



 



            AGENT AND LENDER:

GUARANTY BANK, FSB
      By:   /s/ Kelly L. Elmore, III         Kelly L. Elmore, III        Senior
Vice President     

- 58 -



--------------------------------------------------------------------------------



 



EXHIBIT I
[FORM OF NOTE]
PROMISSORY NOTE

$200,000,000  Houston, Texas   June 29, 2006 

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, the sum of TWO HUNDRED MILLION DOLLARS
($200,000,000), or so much thereof as may be advanced against this Note pursuant
to the Credit Agreement dated of even date herewith by and between Maker and
Payee (as amended, restated, or supplemented from time to time, the “Credit
Agreement”), together with interest at the rates and calculated as provided in
the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, availability of the Maker to receive
advances under this Note and certain events which will entitle the holder hereof
to accelerate the maturity of all amounts due hereunder. Capitalized terms used
but not defined in this Note shall have the meanings assigned to such terms in
the Credit Agreement.
     This Note is issued pursuant to and is payable as provided in the Credit
Agreement. Subject to compliance with applicable provisions of the Credit
Agreement, Maker may at any time pay the full amount or any part of this Note
without the payment of any premium or fee, but such payment shall not, until
this Note is fully paid and satisfied, excuse the payment as it becomes due of
any payment on this Note provided for in the Credit Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.

            PRIME OFFSHORE L.L.C.
      By:                Jim R. Brock              President and Chief Financial
Officer     

I-i



--------------------------------------------------------------------------------



 



EXHIBIT I(A)
[FORM OF NOTE]
PROMISSORY NOTE

$5,000,000  Houston, Texas   June 29, 2006 

     FOR VALUE RECEIVED and WITHOUT GRACE, the undersigned (“Maker”) promises to
pay to the order of GUARANTY BANK, FSB (“Payee”), at its banking quarters in
Houston, Harris County, Texas, ON DEMAND the sum of FIVE MILLION DOLLARS
($5,000,000), or so much thereof as may be advanced against this Note pursuant
to the Credit Agreement dated of even date herewith by and between Maker and
Payee (as amended, restated, or supplemented from time to time, the “Credit
Agreement”), together with interest at the rates and calculated as provided in
the Credit Agreement.
     Reference is hereby made to the Credit Agreement for matters governed
thereby, including, without limitation, availability of the Maker to receive
advances under this Note and certain events which will entitle the holder hereof
to accelerate the maturity of all amounts due hereunder. Capitalized terms used
but not defined in this Note shall have the meanings assigned to such terms in
the Credit Agreement.
     This Note is issued pursuant to and is payable as provided in the Credit
Agreement. Subject to compliance with applicable provisions of the Credit
Agreement, Maker may at any time pay the full amount or any part of this Note
without the payment of any premium or fee, but such payment shall not, until
this Note is fully paid and satisfied, excuse the payment as it becomes due of
any payment on this Note provided for in the Credit Agreement.
     Without being limited thereto or thereby, this Note is secured by the
Security Instruments.
     THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW;
PROVIDED, HOWEVER, THAT CHAPTER 345 OF THE TEXAS FINANCE CODE (WHICH REGULATES
CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) SHALL
NOT APPLY TO THIS NOTE.

            PRIME OFFSHORE L.L.C.
      By:               Jim R. Brock            President and Chief Financial
Officer     

I(A)-i



--------------------------------------------------------------------------------



 



EXHIBIT II
[FORM OF BORROWING REQUEST]
GUARANTY BANK, FSB
333 CLAY STREET, SUITE 4400
HOUSTON, TEXAS 77002
Attention: David M. Butler

     
Re:
  Credit Agreement dated as of June 29, 2006, by and between PRIME OFFSHORE
L.L.C. and GUARANTY BANK, FSB, as Agent, and the Lenders signatory thereto from
time to time (as amended, restated, or supplemented from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:
     Pursuant to the Credit Agreement, the Borrower hereby makes the requests
indicated below:

  1.   Loans     (a)   Amount of new Loan: $
                                             (b)   Requested funding date:
                                        , 20                    .     (c)   $
                                         of such Loan is to be a Floating Rate
Loan;         $                                          of such Loan is to be a
LIBO Rate Loan.

     Requested Interest Period for LIBO Rate Loan:
                                        months.

  2.   Continuation or conversion of LIBO Rate Loan maturing on
                                        :     (a)   Amount to be continued as a
LIBO Rate Loan is $                                         , with an Interest  
      Period of                      months;     (b)   Amount to be converted to
a Floating Rate Loan is $                                          ; and     3.
  Conversion of Floating Rate Loan:     (a)   Requested conversion date:
                                        , 20                      .     (b)  
Amount to be converted to a LIBO Rate Loan is
$                                         , with an Interest Period of
                     months.

     The undersigned certifies that he is the                of the Borrower,
has obtained all consents necessary, and as such she/he is authorized to execute
this request on behalf of the Borrower. The undersigned further certifies,
represents, and warrants on behalf of the Borrower that the Borrower is entitled
to receive the requested borrowing, continuation, or conversion under the

II-i



--------------------------------------------------------------------------------



 



terms and conditions of the Credit Agreement and are in full compliance with all
the terms and conditions of the Credit Agreement. Each capitalized term used but
not defined herein shall have the meaning assigned to such term in the Credit
Agreement.

            PRIME OFFSHORE L.L.C.
      By:               Jim R. Brock            President and Chief Financial
Officer     

II-ii



--------------------------------------------------------------------------------



 



EXHIBIT III
[FORM OF COMPLIANCE CERTIFICATE]
                     , 2004
GUARANTY BANK, FSB
333 CLAY STREET, SUITE 4400
HOUSTON, TEXAS 77002
Attention: David M. Butler

     
Re:
  Credit Agreement dated as of June 29, 2006, by and between PRIME OFFSHORE
L.L.C. and Guaranty Bank, FSB, as Agent, and the Lenders signatory thereto from
time to time (as amended, restated, or supplemented from time to time, the
“Credit Agreement”)

Ladies and Gentlemen:
     Pursuant to applicable requirements of the Credit Agreement, the
undersigned, as a Responsible Officer of the Borrower, hereby certifies to you
the following information as true and correct as of the date hereof or for the
period indicated, as the case may be:
1. To the best of the knowledge of the undersigned, no Default or Event of
Default exists as of the date hereof or has occurred since the date of our
previous certification to you, if any.
1. To the best of the knowledge of the undersigned, the following Defaults or
Events of Default exist as of the date hereof or have occurred since the date of
our previous certification to you, if any, and the actions set forth below are
being taken to remedy such circumstances:
2. The compliance of the Borrower with the financial covenants of the Credit
Agreement, as of the close of business on_____ , is evidenced by the following:

  (a)   Section 6.14: Interest Coverage Ratio. Permit as of the close of any
fiscal quarter, the ratio of (a) EBITDAX to (b) Interest Expense, measured on a
rolling four-quarter basis, to be less than 3.00 to 1.00 for the fiscal quarters
ending June 30, 2006 and September 30, 2006 and 4.00 to 1.00 for the fiscal
quarter ending December 31, 2006 and each fiscal quarter thereafter.

Actual
                     to 1.0

  (b)   Section 6.15: Tangible Net Worth. Permit Tangible Net Worth, as adjusted
for exploration costs as of the close of any fiscal quarter beginning June 30,
2006, to be less than 90% of the Tangible Net

III-i



--------------------------------------------------------------------------------



 



      Worth at March 31, 2006, plus 75% of positive quarterly net income
thereafter.

Required                Actual

  (c)   Section 6.16: General and Administrative Expenses. Permit, as of the
close of any fiscal quarter, general and administrative expenses to be more than
$350,000 per quarter beginning with the period ending June 30, 2006.

Actual

  (e)   Section 6.17: Minimum Liquidity. Permit, subsequent to Project
Completion as defined in the Completion and Liquidity Maintenance Agreement, the
sum of the Available Commitment plus unrestricted cash plus cash equivalent to
be less than $1,000,000 at any time.

Required                Actual
     3. No Material Adverse Effect has occurred since the date of the Financial
Statements dated as of              .

III-ii



--------------------------------------------------------------------------------



 



     Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

            Very truly yours,

PRIME OFFSHORE L.L.C.
      By:              Jim R. Brock           President and Chief Financial
Officer     

III-iii



--------------------------------------------------------------------------------



 



EXHIBIT IV
[FORM OF OPINION OF COUNSEL]
[Closing Date]
GUARANTY BANK, FSB
333 CLAY STREET, SUITE 4400
HOUSTON, TEXAS 77002
Attention: David M. Butler

      Re:   Credit Agreement dated as of June 29, 2006, by and between PRIME
OFFSHORE L.L.C. and Guaranty Bank, FSB, as Agent, and the Lenders signatory
thereto from time to time (as amended, restated, or supplemented from time to
time, the “Credit Agreement”)

Ladies and Gentlemen:
     We have acted as counsel to PRIME OFFSHORE L.L.C. (the “Borrower”) in
connection with the transactions contemplated in the Credit Agreement. This
Opinion is delivered pursuant to Section 3.1(m) of the Credit Agreement, and the
Lender is hereby authorized to rely upon this Opinion in connection with the
transactions contemplated in the Credit Agreement. Each capitalized term used
but not defined herein shall have the meaning assigned to such term in the
Credit Agreement.
     In our representation of the Borrower, we have examined an executed
counterpart of each of the following (the “Loan Documents”):
          (a) the Credit Agreement;
          (b) the Notes;
          (c) Mortgage, Deed of Trust, Indenture, Security Agreement, Assignment
of Production, and Financing Statement dated of even date herewith from the
Borrower in favor of the Lender (the “Mortgage”); and
          (d) Financing Statements from the Borrower, as debtors, constituent to
the Mortgage (the “Financing Statement”).
          (e) a certificate of incumbency dated the Closing Date, including
specimen signatures of all officers or other representatives of the Borrower who
are authorized to execute Loan Documents on behalf of the Borrower, such
certificate being executed by the manager or another authorized representative
of the Borrower;
          (f) copies of resolutions, to the extent required under the Operating
Agreement of the Borrower, adopted by the board of directors of the Borrower
approving the Loan Documents to which the Borrower is a party and authorizing
IV-i

 



--------------------------------------------------------------------------------



 



the transactions contemplated herein and therein, accompanied by a certificate
dated the Closing Date issued by the manager or another authorized
representative of the Borrower to the effect that such copies are true and
correct copies of resolutions duly adopted and that such resolutions constitute
all the resolutions adopted with respect to such transactions, have not been
amended, modified, or rescinded in any respect, and are in full force and effect
as of the date of such certificate;
     (g) multiple counterparts, as requested by the Lender, of the following
Security Instruments creating, evidencing, perfecting, and otherwise
establishing Liens in favor of the Lender in and to the Collateral:
     (i) Ratification of Mortgage and Deed of Trust, Indenture, Security
Agreement, Assignment of Production, and Financing Statement from the Borrower
covering all Oil and Gas Properties of the Borrower and all improvements,
personal property, and fixtures related thereto;
     (ii) Financing Statements from the Borrower, as debtor, constituent to the
instrument described in clause (i) above;
     (iii) undated letters, in form and substance satisfactory to the Lender,
from the Borrower to each purchaser of production and disburser of the proceeds
of production from or attributable to the Mortgaged Properties, together with
additional letters with the addressees left blank, authorizing and directing the
addressees to make future payments attributable to production from the Mortgaged
Properties directly to the Lender;
     (iv) Security Agreement from the Borrower pledging contract rights, etc.;
     (v) Financing Statements from the Borrower, as debtor, constituent to the
instrument described in clause (iv) above;
     (vi) Pledge Agreement from the Borrower pledging certain partnership
interest;
     (vii) Financing Statement from the Borrower, as debtor, constituent to the
instrument described in Clause (vi) above;
     (h) certificates dated as of a recent date from the Secretary of State or
other appropriate Governmental Authority evidencing the existence or
qualification and good standing of the Borrower in its jurisdictions of
formation and in any other jurisdictions where it does business;
     We have also examined the originals, or copies certified to our
satisfaction, of such other records of the Borrower, certificates of public
officials and officers of the Borrower, agreements,
IV-ii

 



--------------------------------------------------------------------------------



 



instruments, and documents as we have deemed necessary as a basis for the
opinions hereinafter expressed.
     In making such examinations, we have, with your permission, assumed:
     (a) the genuineness of all signatures to the Loan Documents other than
those of the Borrower;
     (b) the authenticity of all documents submitted to us as originals and the
conformity with the originals of all documents submitted to us as copies;
     (c) the Agent and Lender is authorized and has the power to enter into and
perform its obligations under the Credit Agreement;
     (d) the due authorization, execution, and delivery of all Loan Documents by
each party thereto other than the Borrower; and
     (e) the Borrower has title to all Property covered or affected by the
Mortgage.
     Based upon the foregoing and subject to the qualifications set forth
herein, we are of the opinion that:
     1. The Borrower is a limited liability company duly organized, legally
existing, and in good standing under the laws of their respective states of
formation and is duly qualified as a limited liability company and is in good
standing in all jurisdictions wherein the ownership of their respective Property
or the operation of its respective businesses necessitates same.
     2. The execution and delivery by the Borrower of the Credit Agreement and
the borrowings thereunder, the execution and delivery by the Borrower of the
other Loan Documents to which the Borrower is a party, and the payment and
performance of all Obligations of the Borrower thereunder are within the power
of the Borrower, have been duly authorized by all necessary corporate action,
and do not (a) require the consent of any Governmental Authority, (b) contravene
or conflict with any Requirement of Law, (c)to our knowledge after due inquiry,
contravene or conflict with any indenture, instrument, or other agreement to
which the Borrower is a party or by which any Property of the Borrower may be
presently bound or encumbered, or (d) result in or require the creation or
imposition of any Lien upon any Property of the Borrower other than as
contemplated by the Loan Documents.
     3. The Loan Documents to which the Borrower is a party constitute legal,
valid, and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms.
     4. The forms of the Mortgage and the Financing Statement and the
description of the Mortgaged Property (as such term is defined in the Mortgage
and so used herein) situated in the State of Texas (the “State”) satisfy all
applicable Requirements of Law of the State and are legally sufficient under the
laws of the State to
IV-iii

 



--------------------------------------------------------------------------------



 



enable the Lender to realize the practical benefits purported to be afforded by
the Mortgage.
     5. The Mortgage creates a valid lien upon and security interest in all
Mortgaged Property situated in the State to secure the Indebtedness (as such
term is defined in the Mortgage and so used herein).
     6. The Mortgage and the Financing Statement are in satisfactory form for
filing and recording in the offices described below.
     7. The filing and/or recording, as the case may be, of (a) the Mortgage in
the office of the county clerk of each county in the State in which any portion
of the Mortgaged Property is located, and as a financing statement and utility
security instrument in the office of the Secretary of State of the State, and
(b) the Financing Statement in the Uniform Commercial Code records in each
county in the State in which any portion of the Mortgaged Property is located
are the only recordings or filings in the State necessary to perfect the liens
and security interests in the Mortgaged Property created by the Mortgage or to
permit the Lender to enforce in the State its rights under the Mortgage. No
subsequent filing, re-filing, recording, or re-recording will be required in the
State in order to continue the perfection of the liens and security interests
created by the Mortgage except that (a) a continuation statement must be filed
with respect to the Mortgage filed as a financing statement in the office of the
Secretary of State of the State and with respect to the Financing Statement in
the Uniform Commercial Code records in each county in the State in which any
portion of the Mortgaged Property is located, each within six months prior to
the expiration of five years from the date of the relevant initial financing
statement filing, (b) a subsequent continuation statement must be filed within
six months prior to the expiration of each subsequent five-year period from the
date of each initial financing statement filing, and (c) amendments or
supplements to the Mortgage filed as a financing statement and the Financing
Statement and/or additional financing statements may be required to be filed in
the event of a change in the name, identity, or structure of the Borrower or in
the event the financing statement filing otherwise becomes inaccurate or
incomplete.
     8. To our knowledge after due inquiry, except as disclosed in Exhibit VI to
the Credit Agreement, no litigation or other action of any nature affecting the
Borrower is pending before any Governmental Authority or threatened against the
Borrower. To our knowledge after due inquiry, no unusual or unduly burdensome
restriction, restraint, or hazard exists by contract, Requirement of Law, or
otherwise relative to the business or operations of the Borrower or the
ownership and operation of any Properties of the Borrower other than such as
relate generally to Persons engaged in business activities similar to those
conducted by the Borrower, as the case may be.
     9. No authorization, consent, approval, exemption, franchise, permit or
license of, or filing (other than filing of Security Instruments in appropriate
filing offices) with, any Governmental Authority or any other Person is required
to authorize or is otherwise required in connection with the valid execution and
delivery by the Borrower
IV-iv

 



--------------------------------------------------------------------------------



 



of the Loan Documents or any instrument contemplated thereby, or the payment
performance by the Borrower of the Obligations.
     10. No transaction contemplated by the Loan Documents is in violation of
any regulations promulgated by the Board of Governors of the Federal Reserve
System, including, without limitation, Regulations G, T, U, or X.
     11. The Borrower is not, nor is the Borrower directly or indirectly
controlled by or acting on behalf of any Person which is, an “investment
company” or an “affiliated person” of an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
     12. The Borrower is not a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.
The opinions expressed herein are subject to the following qualifications and
limitations:
     A. We are licensed to practice law only in the State and other
jurisdictions whose laws are not applicable to the opinions expressed herein;
accordingly, the foregoing opinions are limited solely to the laws of the State,
applicable United States federal law.
     B. The validity, binding effect, and enforceability of the Loan Documents
may be limited or affected by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting rights of creditors generally,
including, without limitation, statutes or rules of law which limit the effect
of waivers of rights by a debtor or grantor; provided, however, that the
limitations and other effects of such statutes or rules of law upon the validity
and binding effect of the Loan Documents should not differ materially from the
limitations and other effects of such statutes or rules of law upon the validity
and binding effect of credit agreements, promissory notes, guaranties, and
security instruments generally.
     C. The enforceability of the respective obligations of the Borrower under
the Loan Documents is subject to general principles of equity (whether such
enforceability is considered in a suit in equity or at law).
     This Opinion is furnished by us solely for the benefit of the Lender in
connection with the transactions contemplated by the Loan Documents and is not
to be quoted in whole or in part or otherwise referred to or disclosed in any
other transaction.
Very truly yours,
IV-v

 



--------------------------------------------------------------------------------



 



EXHIBIT V
FACILITY AMOUNTS

                  Revolving Line of Credit             Name of Lender   Facility
Amount     Percentage Share  
Guaranty Bank, FSB
  $ 200,000,000     100 %  
 
               
Total
  $ 200,000,000     100 %  

V-i

 



--------------------------------------------------------------------------------



 



EXHIBIT VI
[FORM OF ASSIGNMENT AGREEMENT]

ASSIGNMENT AGREEMENT
     This ASSIGNMENT AGREEMENT (as amended, supplemented, restated or otherwise
modified from time to time, this “Agreement”) is dated as of
                    ,          , by and between                      (the
“Assignor”) and                      (the “Assignee”).
RECITALS
     WHEREAS, the Assignor is a party to the Credit Agreement dated as of
June 29, 2006, (as amended, supplemented or restated from time to time, the
“Credit Agreement”) by and among PRIME OFFSHORE L.L.C. (the “Borrower”), each of
the lenders that is or becomes a party thereto as provided in Section 9.1(b) of
the Credit Agreement (individually, together with its successors and assigns, a
“Lender”, and collectively, together with their successors and assigns, the
“Lenders”), and Guaranty Bank, FSB, a federal savings bank, as a Lender (in such
capacity, “Guaranty”) and as agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Agent”); and
     WHEREAS, the Assignor proposes to sell, assign and transfer to the
Assignee, and the Assignee proposes to purchase and assume from the Assignor,
[all] [a portion] of the Assignor’s Facility Amount and its outstanding Loans,
all on the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Definitions from Credit Agreement. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Credit
Agreement.
     1.2 Additional Defined Terms. As used herein, the following terms have the
following respective meanings:
     “Assigned Interest” shall mean all of Assignor’s (in its capacity as a
“Lender”) rights and obligations (i) under the Credit Agreement and the other
Loan Documents in respect of [all of] [the portion of the] Facility Amount of
the Assignor in the principal amount equal to
$                      and (ii) to make Loans under its Commitment up to such
amount referenced above and any right to receive payments for the Loans
currently outstanding under its Commitment in the principal amount of
$                     (the “Loan Balance”), plus the interest and fees which
will accrue with respect thereto from and after the Assignment Date.
VI-i

 



--------------------------------------------------------------------------------



 



      “Assignment Date” shall mean        ,        .
     1.3 References. References in this Agreement to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Agreement, unless expressly stated to the contrary. References in this
Agreement to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Agreement in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Except as otherwise indicated,
references in this Agreement to statutes, sections, or regulations are to be
construed as including all statutory or regulatory provisions consolidating,
amending, replacing, succeeding, or supplementing the statute, section, or
regulation referred to. References in this Agreement to “writing” include
printing, typing, lithography, facsimile reproduction, and other means of
reproducing words in a tangible visible form. References in this Agreement to
agreements and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.
References in this Agreement to Persons include their respective successors and
permitted assigns.
     1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
     1.5 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
     1.6 Negotiated Transaction. Each party to this Agreement affirms to the
other that it has had the opportunity to consult, and discuss the provisions of
this Agreement with, independent counsel and fully understands the legal effect
of each provision.
ARTICLE II
SALE AND ASSIGNMENT
     2.1 Sale and Assignment. On the terms and conditions set forth herein,
effective on and as of the Assignment Date, the Assignor hereby sells, assigns
and transfers to the Assignee, and the Assignee hereby purchases and assumes
from the Assignor, all of the right, title and interest of the Assignor in and
to, and all of the obligations of the Assignor in respect of, the Assigned
Interest. Such sale, assignment and transfer is without recourse and, except as
expressly provided in this Agreement, without representation or warranty.
VI-ii

 



--------------------------------------------------------------------------------



 



     2.2 Assumption of Obligations. The Assignee agrees with the Assignor (for
the express benefit of the Assignor and the Borrower) that the Assignee will,
from and after the Assignment Date, assume and perform all of the obligations of
the Assignor in respect of the Assigned Interest. From and after the Assignment
Date: (a) the Assignor shall be released from the Assignor’s obligations in
respect of the Assigned Interest, and (b) the Assignee shall be entitled to all
of the Assignor’s rights, powers and privileges under the Credit Agreement and
the other Loan Documents in respect of the Assigned Interest.
     2.3 Consent by Agent. By executing this Agreement as provided below, in
accordance with Section 9.1(b) of the Credit Agreement, the Agent hereby
acknowledges notice of the transactions contemplated by this Agreement and
consents to such transactions.
ARTICLE III
PAYMENTS
     3.1 Payments. As consideration for the sale, assignment and transfer
contemplated by Section 2.1, the Assignee shall, on the Assignment Date, assume
Assignor’s obligations in respect of the Assigned Interest and pay to the
Assignor an amount equal to the Loan Balance, if any, all accrued and unpaid
interest and fees with respect to the Assigned Interest as of the Assignment
Date. Except as otherwise provided in this Agreement, all payments hereunder
shall be made in Dollars and in immediately available funds, without setoff,
deduction or counterclaim.
     3.2 Allocation of Payments. The Assignor and the Assignee agree that
(i) the Assignor shall be entitled to any payments of principal with respect to
the Assigned Interest made prior to the Assignment Date, together with any
interest and fees with respect to the Assigned Interest accrued prior to the
Assignment Date, (ii) the Assignee shall be entitled to any payments of
principal with respect to the Assigned Interest made from and after the
Assignment Date, together with any and all interest and fees with respect to the
Assigned Interest accruing from and after the Assignment Date, and (iii) the
Agent is authorized and instructed to allocate payments received by it for the
account of the Assignor and the Assignee as provided in the foregoing clauses.
Each party hereto agrees that it will hold any interest, fees or other amounts
that it may receive to which the other party hereto shall be entitled pursuant
to the preceding sentence for account of such other party and pay, in like money
and funds, any such amounts that it may receive to such other party promptly
upon receipt.
     3.3 Delivery of Notes. Promptly following the receipt by the Assignor of
the consideration required to be paid under Section 3.1 hereof, the Assignor
shall, in the manner contemplated by Section 9.1(b) of the Credit Agreement,
(i) deliver to the Agent (or its counsel) the Note held by the Assignor and
(ii) notify the Agent to request that the Borrower execute and deliver new Notes
to the Assignor, if Assignor continues to be a Lender, and the Assignee, dated
the Assignment Date in respective principal amounts equal to the respective
Facility Amounts of the Assignor (if appropriate) and the Assignee after giving
effect to the sale, assignment and transfer contemplated hereby.
VI-iii

 



--------------------------------------------------------------------------------



 



     3.4 Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other actions, as
either party may reasonably request in connection with the transactions
contemplated by this Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     The effectiveness of the sale, assignment and transfer contemplated hereby
is subject to the satisfaction of each of the following conditions precedent:
     (a) the execution and delivery of this Agreement by the Assignor and the
Assignee;
     (b) the receipt by the Assignor of the payments required to be made under
Section 3.1; and
     (c) the acknowledgment and consent by the Agent contemplated by
Section 2.3.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of Assignor. The Assignor represents and
warrants to the Assignee as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by the
Assignor and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Requirement of Law applicable to it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignor has good title to, and is the sole legal and beneficial
owner of, the Assigned Interest, free and clear of all Liens, claims,
participations or other charges of any nature whatsoever; and
VI-iv

 



--------------------------------------------------------------------------------



 



     (f) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignor.
     5.2 Disclaimer. Except as expressly provided in Section 5.1 hereof, the
Assignor does not make any representation or warranty, nor shall it have any
responsibility to the Assignee, with respect to the accuracy of any recitals,
statements, representations or warranties contained in the Credit Agreement or
in any other Loan Document or for the value, validity, effectiveness,
genuineness, execution, legality, enforceability or sufficiency of the Credit
Agreement, the Notes or any other Loan Document or for any failure by the
Borrower or any other Person (other than Assignor) to perform any of its
obligations thereunder or for the existence, value, perfection or priority of
any collateral security or the financial or other condition of the Borrower or
any other Person, or any other matter relating to the Credit Agreement or any
other Loan Document or any extension of credit thereunder.
     5.3 Representations and Warranties of Assignee. The Assignee represents and
warrants to the Assignor as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by the
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Requirement of Law applicable to it;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignee has received copies of the Credit Agreement and the other
Loan Documents, as well as copies of all Financial Statements previously
provided by the Borrower in satisfaction of obligations under the Credit
Agreement.
     (f) the Assignee has fully reviewed the terms of the Credit Agreement and
the other Loan Documents and has independently and without reliance upon the
Assignor, and based on such information as the Assignee has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement;
     (g) if the Assignee is not incorporated under the laws of the United Sates
of America or a state thereof, the Assignee has contemporaneously herewith
VI-v

 



--------------------------------------------------------------------------------



 



delivered to the Agent and the Borrower such documents as are required by
Section 2.25(b) of the Credit Agreement; and
     (h) the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the
Assignee.
ARTICLE VI
MISCELLANEOUS
     6.1 Notices. All notices and other communications provided for herein
(including any modifications of, or waivers, requests or consents under, this
Agreement) shall be given or made in writing (including by telecopy) to the
intended recipient at its “Address for Notices” specified below its name on the
signature pages hereof or, as to either party, at such other address as shall be
designated by such party in a notice to the other party.
     6.2 Amendment, Modification or Waiver. No provision of this Agreement may
be amended, modified or waived except by an instrument in writing signed by the
Assignor and the Assignee, and consented to by the Agent.
     6.3 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The representations and warranties made herein by the
Assignee are also made for the benefit of the Agent, and the Assignee agrees
that the Agent is entitled to rely upon such representations and warranties.
     6.4 Assignments. Neither party hereto may assign any of its rights or
obligations hereunder except in accordance with the terms of the Credit
Agreement.
     6.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be identical and all of which, taken together,
shall constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.
     6.6 Governing Law. This Agreement (including the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of Texas, other than the conflict of laws rules thereof.
     6.7 Expenses. To the extent not paid by the Borrower pursuant to the terms
of the Credit Agreement, each party hereto shall bear its own expenses in
connection with the execution, delivery and performance of this Agreement.
     6.8 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
VI-Vi

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed and delivered as of the date first above written.

                          ASSIGNOR        
 
                            By:                                     Name:      
                              Title:                            
 
                        Address for Notices:        
 
                            Telecopier No.:                                  
Telephone No.:                                   Attention:                    
     
 
                        ASSIGNEE        
 
                            By:                                   Name:        
                          Title:                          
 
                        Address for Notices:        
 
                            Telecopier No.:                                  
Telephone No.:                                   Attention:                    
     

          ACKNOWLEDGED AND CONSENTED TO:
 
        GUARANTY BANK, FSB
as Agent
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

VI-vii

 